Exhibit 10.1

Execution Version

CLASS A-1 NOTE PURCHASE AGREEMENT

(SERIES 2015-1 VARIABLE FUNDING SENIOR NOTES, CLASS A-1)

dated as of January 26, 2015

among

DB MASTER FINANCE LLC,

as Master Issuer,

DB MASTER FINANCE PARENT LLC,

DB FRANCHISING HOLDING COMPANY LLC,

DB MEXICAN FRANCHISING LLC,

DD IP HOLDER LLC,

BR IP HOLDER LLC,

BR UK FRANCHISING LLC,

DUNKIN’ DONUTS FRANCHISING LLC,

BASKIN-ROBBINS FRANCHISING LLC,

DB REAL ESTATE ASSETS I LLC and

DB REAL ESTATE ASSETS II LLC,

each as a Guarantor,

DUNKIN’ BRANDS, INC.,

as Manager,

CERTAIN CONDUIT INVESTORS,

each as a Conduit Investor,

CERTAIN FINANCIAL INSTITUTIONS,

each as a Committed Note Purchaser,

CERTAIN FUNDING AGENTS,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as L/C Provider,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Swingline Lender,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page   ARTICLE I DEFINITIONS      2      Section 1.01   
Definitions      2      Section 1.02    Defined terms      2   

ARTICLE II PURCHASE AND SALE OF SERIES 2015-1 CLASS A-1 NOTES

     8      Section 2.01    The Initial Advance Notes      8      Section 2.02
   Advances      9      Section 2.03    Borrowing Procedures      10     
Section 2.04    The Series 2015-1 Class A-1 Notes      13      Section 2.05   
Reduction in Commitments      13      Section 2.06    Swingline Commitment     
16      Section 2.07    L/C Commitment      19      Section 2.08    L/C
Reimbursement Obligations      23      Section 2.09    L/C Participations     
25   

ARTICLE III INTEREST AND FEES

     27      Section 3.01    Interest      27      Section 3.02    Fees      29
     Section 3.03    Eurodollar Lending Unlawful      29      Section 3.04   
Deposits Unavailable      30      Section 3.05    Increased Costs, etc.      30
     Section 3.06    Funding Losses      31      Section 3.07    Increased
Capital or Liquidity Costs      31      Section 3.08    Taxes      32     
Section 3.09    Change of Lending Office      36   

ARTICLE IV OTHER PAYMENT TERMS

     36      Section 4.01    Time and Method of Payment      36      Section
4.02    Order of Distributions      37      Section 4.03    L/C Cash Collateral
     37      Section 4.04    Alternative Arrangements with Respect to Letters of
Credit      38   

ARTICLE V THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

     38      Section 5.01    Authorization and Action of the Administrative
Agent      38      Section 5.02    Delegation of Duties      39      Section
5.03    Exculpatory Provisions      39      Section 5.04    Reliance      40   
  Section 5.05    Non-Reliance on the Administrative Agent and Other Purchasers
     40      Section 5.06    The Administrative Agent in its Individual Capacity
     40      Section 5.07    Successor Administrative Agent; Defaulting
Administrative Agent      40      Section 5.08    Authorization and Action of
Funding Agents      42   

 

i



--------------------------------------------------------------------------------

Section 5.09 Delegation of Duties   42    Section 5.10 Exculpatory Provisions  
43    Section 5.11 Reliance   43    Section 5.12 Non-Reliance on the Funding
Agent and Other Purchasers   43    Section 5.13 The Funding Agent in its
Individual Capacity   44    Section 5.14 Successor Funding Agent   44   

ARTICLE VI REPRESENTATIONS AND WARRANTIES

  44    Section 6.01 The Master Issuer   44    Section 6.02 The Manager   46   
Section 6.03 Lender Parties   46   

ARTICLE VII CONDITIONS

  48    Section 7.01 Conditions to Issuance and Effectiveness   48    Section
7.02 Conditions to Initial Extensions of Credit   48    Section 7.03 Conditions
to Each Extension of Credit   48   

ARTICLE VIII COVENANTS

  50    Section 8.01 Covenants   50   

ARTICLE IX MISCELLANEOUS PROVISIONS

  51    Section 9.01 Amendments   51    Section 9.02 No Waiver; Remedies   52   
Section 9.03 Binding on Successors and Assigns   52    Section 9.04 Survival of
Agreement   53    Section 9.05 Payment of Costs and Expenses; Indemnification  
54    Section 9.06 Characterization as Related Document; Entire Agreement   56
   Section 9.07 Notices   57    Section 9.08 Severability of Provisions   57   
Section 9.09 Tax Characterization   57    Section 9.10 No Proceedings; Limited
Recourse   57    Section 9.11 Confidentiality   58    Section 9.12 GOVERNING
LAW; CONFLICTS WITH INDENTURE   59    Section 9.13 JURISDICTION   59    Section
9.14 WAIVER OF JURY TRIAL   59    Section 9.15 Counterparts   60    Section 9.16
Third Party Beneficiary   60    Section 9.17 Assignment   60    Section 9.18
Defaulting Investors   62   

 

ii



--------------------------------------------------------------------------------

SCHEDULES AND EXHIBITS

SCHEDULE I

Investor Groups and Commitments

SCHEDULE II

Notice Addresses for Lender Parties, Agents, Master Issuer and Manager

SCHEDULE III

Additional Closing Conditions

SCHEDULE IV

Letters of Credit

EXHIBIT A

Form of Advance Request

EXHIBIT A-1

Form of Swingline Loan Request

EXHIBIT B

Form of Assignment and Assumption Agreement

EXHIBIT C

Form of Investor Group Supplement

EXHIBIT D

Form of Purchaser’s Letter

 

iii



--------------------------------------------------------------------------------

CLASS A-1 NOTE PURCHASE AGREEMENT

THIS CLASS A-1 NOTE PURCHASE AGREEMENT, dated as of January 26, 2015 (as
amended, supplemented, amended and restated or otherwise modified from time to
time in accordance with the terms hereof, this “Agreement”), is made by and
among:

(a) DB MASTER FINANCE LLC, a Delaware limited liability company (the “Master
Issuer”),

(b) DB MASTER FINANCE PARENT LLC, a Delaware limited liability company, DB
FRANCHISING HOLDING COMPANY LLC, a Delaware limited liability company, DB
MEXICAN FRANCHISING LLC, a Delaware limited liability company, DD IP HOLDER LLC,
a Delaware limited liability company, BR IP HOLDER LLC, a Delaware limited
liability company, BR UK FRANCHISING LLC, a Delaware limited liability company,
DUNKIN’ DONUTS FRANCHISING LLC, a Delaware limited liability company,
BASKIN-ROBBINS FRANCHISING LLC, a Delaware limited liability company, DB REAL
ESTATE ASSETS I LLC, a Delaware limited liability company, and DB REAL ESTATE
ASSETS II LLC, a Delaware limited liability company, (each, a “Guarantor” and,
collectively, the “Guarantors”),

(c) DUNKIN’ BRANDS, INC., a Delaware corporation, as the manager (the
“Manager”),

(d) the several commercial paper conduits listed on Schedule I as Conduit
Investors and their respective permitted successors and assigns (each, a
“Conduit Investor” and, collectively, the “Conduit Investors”),

(e) the several financial institutions listed on Schedule I as Committed Note
Purchasers and their respective permitted successors and assigns (each, a
“Committed Note Purchaser” and, collectively, the “Committed Note Purchasers”),

(f) for each Investor Group, the financial institution entitled to act on behalf
of the Investor Group set forth opposite the name of such Investor Group on
Schedule I as Funding Agent and its permitted successors and assigns (each, the
“Funding Agent” with respect to such Investor Group and, collectively, the
“Funding Agents”),

(g) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,”
NEW YORK BRANCH, as L/C Provider,

(h) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,”
NEW YORK BRANCH, as Swingline Lender, and

(i) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A.,“RABOBANK NEDERLAND,”
NEW YORK BRANCH, in its capacity as administrative agent for the Conduit
Investors, the Committed Note Purchasers, the Funding Agents, the L/C Provider
and the Swingline Lender (together with its permitted successors and assigns in
such capacity, the “Administrative Agent”).

[Series 2015-1 Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

BACKGROUND

1. Contemporaneously with the execution and delivery of this Agreement, the
Master Issuer and Citibank, N.A., as Trustee, are entering into the Series
2015-1 Supplement, of even date herewith (as the same may be amended,
supplemented, amended and restated or otherwise modified from time to time in
accordance with the terms thereof, the “Series 2015-1 Supplement”), to the Base
Indenture, of even date herewith (as the same may be amended, supplemented,
amended and restated or otherwise modified from time to time in accordance with
the terms thereof, the “Base Indenture” and, together with the Series 2015-1
Supplement and any other supplement to the Base Indenture, the “Indenture”),
among the Master Issuer and the Trustee, pursuant to which the Master Issuer
will issue the Series 2015-1 Class A-1 Notes (as defined in the Series 2015-1
Supplement) in accordance with the Indenture.

2. The Master Issuer wishes to (a) issue the Series 2015-1 Class A-1 Advance
Notes to each Funding Agent on behalf of the Investors in the related Investor
Group, and obtain the agreement of the applicable Investors to make loans from
time to time (each, an “Advance” or a “Series 2015-1 Class A-1 Advance” and,
collectively, the “Advances” or the “Series 2015-1 Class A-1 Advances”) that
will constitute the purchase of Series 2015-1 Class A-1 Outstanding Principal
Amounts on the terms and conditions set forth in this Agreement; (b) issue the
Series 2015-1 Class A-1 Swingline Note to the Swingline Lender and obtain the
agreement of the Swingline Lender to make Swingline Loans on the terms and
conditions set forth in this Agreement; and (c) issue the Series 2015-1
Class A-1 L/C Note to the L/C Provider and obtain the agreement of the L/C
Provider to provide Letters of Credit on the terms and conditions set forth in
this Agreement. L/C Obligations in connection with Letters of Credit issued
pursuant to the Series 2015-1 Class A-1 L/C Note will constitute purchases of
Series 2015-1 Class A-1 Outstanding Principal Amounts upon the incurrence of
such L/C Obligations. The Series 2015-1 Class A-1 Advance Notes, the Series
2015-1 Class A-1 Swingline Note and the Series 2015-1 Class A-1 L/C Note
constitute Series 2015-1 Class A-1 Notes. The Manager has joined in this
Agreement to confirm certain representations, warranties and covenants made by
it in favor of the Trustee and the Noteholders in the Related Documents for the
benefit of each Lender Party.

ARTICLE I

DEFINITIONS

Section 1.01 Definitions. As used in this Agreement and unless the context
requires a different meaning, capitalized terms used but not defined herein
(including the preamble and the recitals hereto) shall have the meanings
assigned to such terms in the Series 2015-1 Supplemental Definitions List
attached to the Series 2015-1 Supplement as Annex A or in the Base Indenture
Definitions List attached to the Base Indenture as Annex A, as applicable.
Unless otherwise specified herein, all Article, Exhibit, Section or Subsection
references herein shall refer to Articles, Exhibits, Sections or Subsections of
this Agreement.

Section 1.02 Defined terms

“Base Rate” means, on any day, a rate per annum equal to the sum of (a) (i) the
greatest of (A) the Prime Rate in effect on such day, (B) the Federal Funds Rate
in effect on such day

 

2



--------------------------------------------------------------------------------

plus 0.50% and (C) the Eurodollar Funding Rate for a Eurodollar Interest Accrual
Period of one (1) month plus 0.50% plus (b) 1.75%; provided, that any change in
the Base Rate due to a change in the Prime Rate or the Federal Funds Rate shall
be effective as of the opening of business on the effective day of such change
in the Prime Rate or the Federal Funds Rate, respectively; provided, further,
that changes in any rate of interest calculated by reference to the Base Rate
shall take effect simultaneously with each change in the Base Rate.

“Base Rate Advance” means an Advance that bears interest at the Base Rate during
such time as it bears interest at such rate, as provided in this Agreement.

“Commercial Paper” means, with respect to any Conduit Investor, the promissory
notes issued in the commercial paper market by or for the benefit of such
Conduit Investor.

“Commitments” means the obligations of each Committed Note Purchaser included in
each Investor Group to fund Advances pursuant to Section 2.02(a) of this
Agreement and to participate in Swingline Loans and Letters of Credit pursuant
to Sections 2.06 and 2.08 of this Agreement, respectively, in an aggregate
stated amount up to its Commitment Amount.

“Commitment Amount” means, as to each Committed Note Purchaser, the amount set
forth on Schedule I of this Agreement opposite such Committed Note Purchaser’s
name as its Commitment Amount or, in the case of a Committed Note Purchaser that
becomes a party to this Agreement pursuant to an Assignment and Assumption
Agreement or Investor Group Supplement, the amount set forth therein as such
Committed Note Purchaser’s Commitment Amount, in each case, as such amount may
be (i) reduced pursuant to Section 2.05 of this Agreement or (ii) increased or
reduced by any Assignment and Assumption Agreement or Investor Group Supplement
entered into by such Committed Note Purchaser in accordance with the terms of
this Agreement.

“Commitment Percentage” means, on any date of determination, with respect to any
Investor Group, the ratio, expressed as a percentage, which such Investor
Group’s Maximum Investor Group Principal Amount bears to the Series 2015-1
Class A-1 Notes Maximum Principal Amount on such date.

“Commitment Term” means the period from and including the Closing Date to but
excluding the earlier of (a) the Commitment Termination Date and (b) the date on
which the Commitments are terminated or reduced to zero in accordance with this
Agreement.

“Commitment Termination Date” means the Series 2015-1 Class A-1 Notes Renewal
Date (as such date may be extended pursuant to Section 3.6(b) of the Series
2015-1 Supplement).

“Committed Note Purchaser Percentage” means, on any date of determination, with
respect to any Committed Note Purchaser in any Investor Group, the ratio,
expressed as a percentage, which the Commitment Amount of such Committed Note
Purchaser bears to such Investor Group’s Maximum Investor Group Principal Amount
on such date.

“Conduit Assignee” means, with respect to any Conduit Investor, any commercial
paper conduit whose Commercial Paper is rated by at least two of the Specified
Rating Agencies and is rated at least “A-1” from Standard & Poor’s and/or “P-1”
from Moody’s, as applicable, that is

 

3



--------------------------------------------------------------------------------

administered by the Funding Agent with respect to such Conduit Investor or any
Affiliate of such Funding Agent, in each case, designated by such Funding Agent
to accept an assignment from such Conduit Investor of the Investor Group
Principal Amount or a portion thereof with respect to such Conduit Investor
pursuant to Section 9.17(b) of this Agreement.

“CP Advance” means an Advance that bears interest at the CP Rate during such
time as it bears interest at such rate, as provided in this Agreement.

“CP Funding Rate” means, with respect to each Conduit Investor, for any day
during any Interest Accrual Period, for any portion of the Advances funded or
maintained through the issuance of Commercial Paper by such Conduit Investor,
the per annum rate equivalent to the weighted average cost (as determined by the
related Funding Agent, and which shall include (without duplication) the fees
and commissions of placement agents and dealers, incremental carrying costs
incurred with respect to Commercial Paper maturing on dates other than those on
which corresponding funds are received by such Conduit Investor, other
borrowings by such Conduit Investor and any other costs associated with the
issuance of Commercial Paper) of or related to the issuance of Commercial Paper
that are allocated, in whole or in part, by such Conduit Investor or its related
Funding Agent to fund or maintain such Advances for such Interest Accrual Period
(and which may also be allocated in part to the funding of other assets of the
Conduit Investor); provided, however, that if any component of any such rate is
a discount rate, in calculating the “CP Funding Rate” for such Advances for such
Interest Accrual Period, the related Funding Agent shall for such component use
the rate resulting from converting such discount rate to an interest bearing
equivalent rate per annum.

“CP Rate” means, on any day during any Interest Accrual Period, an interest rate
per annum equal to the sum of (i) the CP Funding Rate for such Interest Accrual
Period plus (ii) 2.25%.

“Decrease” means a Mandatory Decrease or a Voluntary Decrease, as applicable.

“Defaulting Investor” means any Investor that has (a) failed to make a payment
required to be made by it under the terms of this Agreement within one
(1) Business Day of the day such payment is required to be made by such Investor
thereunder, (b) notified the Administrative Agent in writing that it does not
intend to make any payment required to be made by it under the terms of this
Agreement within one (1) Business Day of the day such payment is required to be
made by such Investor thereunder or (c) become the subject of an Event of
Bankruptcy.

“Eligible Conduit Investor” means, at any time, any Conduit Investor whose
Commercial Paper at such time is rated by at least two of the Specified Rating
Agencies and is rated at least “A-1” from Standard & Poor’s and/or “P-1” from
Moody’s, as applicable.

“Eurodollar Advance” means an Advance that bears interest at the Eurodollar Rate
during such time as it bears interest at such rate, as provided in this
Agreement.

“Eurodollar Business Day” means any Business Day on which dealings are also
carried on in the London interbank market and banks are open for business in
London.

 

4



--------------------------------------------------------------------------------

“Eurodollar Funding Rate” means, for any Eurodollar Interest Accrual Period, the
rate per annum determined by the Administrative Agent at approximately
11:00 a.m. (London time) on the date that is two (2) Eurodollar Business Days
prior to the beginning of such Eurodollar Interest Accrual Period by reference
to the London interbank offered rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Eurodollar Interest
Accrual Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen
or, in the event such rate does not appear on either of such Reuters pages, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
as shall be selected by the Administrative Agent from time to time in its
reasonable discretion; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Funding Rate” shall be the rate (rounded upward, if necessary, to
the nearest one hundred-thousandth of a percentage point), determined by the
Administrative Agent to be the average of the offered rates for deposits in U.S.
Dollars in the amount of $1,000,000 for a period of time comparable to such
Eurodollar Interest Accrual Period which are offered by three leading banks in
the London interbank market at approximately 11:00 a.m. (London time) on the
date that is two (2) Eurodollar Business Days prior to the beginning of such
Eurodollar Interest Accrual Period as selected by the Administrative Agent
(unless the Administrative Agent is unable to obtain such rates from such banks,
in which case it will be deemed that a Eurodollar Funding Rate cannot be
ascertained for purposes of Section 3.04 of this Agreement). In respect of any
Eurodollar Interest Accrual Period that is less than one (1) month in duration
and if no Eurodollar Funding Rate is otherwise determinable with respect thereto
in accordance with the preceding sentence of this definition, the Eurodollar
Funding Rate shall be determined through the use of straight-line interpolation
by reference to two rates calculated in accordance with the preceding sentence,
one of which shall be determined as if the maturity of the U.S. Dollar deposits
referred to therein were the period of time for which rates are available next
shorter than the Eurodollar Interest Accrual Period and the other of which shall
be determined as if such maturity were the period of time for which rates are
available next longer than the Eurodollar Interest Accrual Period.

“Eurodollar Funding Rate (Reserve Adjusted)” means, for any Eurodollar Interest
Accrual Period, an interest rate per annum (rounded upward to the nearest
1/100th of 1%) determined pursuant to the following formula:

 

Eurodollar Funding Rate =                     Eurodollar Funding Rate

 

(Reserve Adjusted) 1.00 - Eurodollar Reserve Percentage

The Eurodollar Funding Rate (Reserve Adjusted) for any Eurodollar Interest
Accrual Period will be determined by the Administrative Agent on the basis of
the Eurodollar Reserve Percentage in effect two (2) Eurodollar Business Days
before the first day of such Eurodollar Interest Accrual Period.

“Eurodollar Interest Accrual Period” means, with respect to any Eurodollar
Advance, the period commencing on and including the Eurodollar Business Day such
Advance first becomes a Eurodollar Advance in accordance with Section 3.01(b) of
this Agreement and ending on but excluding, at the election of Master Issuer
pursuant to such Section 3.01(b) of this Agreement, a

 

5



--------------------------------------------------------------------------------

date (i) one (1) month subsequent to such date, (ii) two (2) months subsequent
to such date, (iii) three (3) months subsequent to such date or (iv) six
(6) months subsequent to such date; provided, however, that no Eurodollar
Interest Accrual Period may end subsequent to the second Business Day before the
Quarterly Calculation Date occurring immediately prior to the then-current
Series 2015-1 Class A-1 Notes Renewal Date and upon the occurrence and during
the continuation of any Rapid Amortization Period or any Event of Default, any
Eurodollar Interest Accrual Period with respect to the Eurodollar Advances of
all Investor Groups may be terminated at the end of the then-current Eurodollar
Interest Accrual Period (or, if the Class A-1 Notes have been accelerated in
accordance with Section 9.2 of the Base Indenture, immediately), at the election
of the Administrative Agent or Investor Groups holding in the aggregate more
than 50% of the Eurodollar Tranche, by notice to the Master Issuer, the Manager,
the Control Party and the Funding Agents, and upon such election the Eurodollar
Advances in respect of which interest was calculated by reference to such
terminated Eurodollar Interest Accrual Period shall be converted to Base Rate
Advances.

“Eurodollar Rate” means, on any day during any Eurodollar Interest Accrual
Period, an interest rate per annum equal to the sum of (i) the Eurodollar
Funding Rate (Reserve Adjusted) for such Eurodollar Interest Accrual Period plus
(ii) 2.25%.

“Eurodollar Reserve Percentage” means, for any Eurodollar Interest Accrual
Period, the reserve percentage (expressed as a decimal) equal to the maximum
aggregate reserve requirements (including all basic, emergency, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) specified under regulations
issued from time to time by the F.R.S. Board and then applicable to liabilities
or assets constituting “Eurocurrency Liabilities,” as currently defined in
Regulation D of the F.R.S. Board, having a term approximately equal or
comparable to such Eurodollar Interest Accrual Period.

“Eurodollar Tranche” means any portion of the Series 2015-1 Class A-1
Outstanding Principal Amount funded or maintained with Eurodollar Advances.

“FATCA” means (a) Sections 1471 through 1474 of the Internal Revenue Code of
1986, as amended (the “Code”) as of the date of this Agreement (or any amended
or successor version that is substantively comparable and not materially more
onerous to comply with) and any current or future regulations or official
interpretations thereof, (b) any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the United States and any other jurisdiction with the purpose
(in either case) of facilitating the implementation of (a) above, or (c) any
agreement pursuant to the implementation of paragraphs (a) or (b) above with the
IRS, the United States government or any governmental or taxation authority in
the United States.

“Increase” has the meaning set forth in Section 2.1(a) of the Series 2015-1
Supplement.

“Interest Reserve Letter of Credit” means any letter of credit issued under this
Agreement for the benefit of the Trustee and the Senior Noteholders or the
Senior Subordinated Noteholders, as applicable.

 

6



--------------------------------------------------------------------------------

“Investor” means any one of the Conduit Investors and the Committed Note
Purchasers and “Investors” means the Conduit Investors and the Committed Note
Purchasers collectively.

“Investor Group” means (i) for each Conduit Investor, collectively, such Conduit
Investor, the related Committed Note Purchaser(s) set forth opposite the name of
such Conduit Investor on Schedule I of this Agreement (or, if applicable, set
forth for such Conduit Investor in the Assignment and Assumption Agreement or
Investor Group Supplement pursuant to which such Conduit Investor or Committed
Note Purchaser becomes a party thereto), any related Program Support Provider(s)
and the related Funding Agent (which shall constitute the Series 2015-1
Class A-1 Noteholder for such Investor Group) and (ii) for each other Committed
Note Purchaser that is not related to a Conduit Investor, collectively, such
Committed Note Purchaser, any related Program Support Provider(s) and the
related Funding Agent (which shall constitute the Series 2015-1 Class A-1
Noteholder for such Investor Group).

“Investor Group Increase Amount” means, with respect to any Investor Group, for
any Business Day, the portion of the Increase, if any, actually funded by such
Investor Group on such Business Day.

“Investor Group Principal Amount” means, with respect to any Investor Group,
(a) when used with respect to the Closing Date, an amount equal to (i) such
Investor Group’s Commitment Percentage of the Series 2015-1 Class A-1 Initial
Advance Principal Amount plus (ii) such Investor Group’s Commitment Percentage
of the Series 2015-1 Class A-1 Outstanding Subfacility Amount outstanding on the
Closing Date, and (b) when used with respect to any other date, an amount equal
to (i) the Investor Group Principal Amount with respect to such Investor Group
on the immediately preceding Business Day (excluding any Series 2015-1 Class A-1
Outstanding Subfacility Amount included therein) plus (ii) the Investor Group
Increase Amount with respect to such Investor Group on such date minus (iii) the
amount of principal payments made to such Investor Group on the Series 2015-1
Class A-1 Advance Notes on such date plus (iv) such Investor Group’s Commitment
Percentage of the Series 2015-1 Class A-1 Outstanding Subfacility Amount
outstanding on such date.

“L/C Commitment” means the obligation of the L/C Provider to provide Letters of
Credit pursuant to Section 2.07 of this Agreement, in an aggregate Undrawn L/C
Face Amount, together with any Unreimbursed L/C Drawings, at any one time
outstanding not to exceed $50,000,000, as such amount may be reduced or
increased pursuant to Section 2.07(g) of this Agreement or reduced pursuant to
Section 2.05(b) of this Agreement.

“L/C Obligations” means, at any time, an amount equal to the sum of (i) any
Undrawn L/C Face Amounts outstanding at such time and (ii) any Unreimbursed L/C
Drawings outstanding at such time.

“L/C Provider” means Rabobank, in its capacity as provider of any Letter of
Credit under this Agreement, and its permitted successors and assigns in such
capacity.

“Lender Party” means any Investor, the Swingline Lender or the L/C Provider and
“Lender Parties” means the Investors, the Swingline Lender and the L/C Provider,
collectively.

 

7



--------------------------------------------------------------------------------

“Program Support Agreement” means, with respect to any Investor, any agreement
entered into by any Program Support Provider in respect of any Commercial Paper
and/or Series 2015-1 Class A-1 Note of such Investor providing for the issuance
of one or more letters of credit for the account of such Investor, the issuance
of one or more insurance policies for which such Investor is obligated to
reimburse the applicable Program Support Provider for any drawings thereunder,
the sale by such Investor to any Program Support Provider of the Series 2015-1
Class A-1 Notes (or portions thereof or interests therein) and/or the making of
loans and/or other extensions of credit to such Investor in connection with such
Investor’s securitization program, together with any letter of credit, insurance
policy or other instrument issued thereunder or guaranty thereof (but excluding
any discretionary advance facility provided by a Committed Note Purchaser).

“Program Support Provider” means, with respect to any Investor, any financial
institutions and any other or additional Person now or hereafter extending
credit or having a commitment to extend credit to or for the account of, and/or
agreeing to make purchases from, such Investor in respect of such Investor’s
Commercial Paper and/or Series 2015-1 Class A-1 Note, and/or agreeing to issue a
letter of credit or insurance policy or other instrument to support any
obligations arising under or in connection with such Investor’s securitization
program as it relates to any Commercial Paper issued by such Investor, and/or
holding equity interests in such Investor, in each case pursuant to a Program
Support Agreement, and any guarantor of any such Person.

“Reimbursement Obligation” means the obligation of the Master Issuer to
reimburse the L/C Provider pursuant to Section 2.08 of this Agreement for
amounts drawn under Letters of Credit.

“Swingline Commitment” means the obligation of the Swingline Lender to make
Swingline Loans pursuant to Section 2.06 of this Agreement in an aggregate
principal amount at any one time outstanding not to exceed $25,000,000, as such
amount may be reduced or increased pursuant to Section 2.06(i) of this Agreement
or reduced pursuant to Section 2.05(b) of this Agreement.

“Swingline Lender” means Rabobank, in its capacity as maker of Swingline Loans,
and its permitted successors and assigns in such capacity.

“Undrawn L/C Face Amounts” means, at any time, the aggregate then undrawn and
unexpired face amount of any Letters of Credit outstanding at such time.

“Unreimbursed L/C Drawings” means, at any time, the aggregate amount of any L/C
Reimbursement Amounts that have not then been reimbursed pursuant to
Section 2.08 of this Agreement.

ARTICLE II

PURCHASE AND SALE OF SERIES 2015-1 CLASS A-1 NOTES

Section 2.01 The Initial Advance Notes. On the terms and conditions set forth in
the Indenture and this Agreement, and in reliance on the covenants,
representations and

 

8



--------------------------------------------------------------------------------

agreements set forth herein and therein, the Master Issuer shall issue and shall
request the Trustee to authenticate the Series 2015-1 Class A-1 Advance Notes,
which the Master Issuer shall deliver to each Funding Agent on behalf of the
Investors in the related Investor Group on the Closing Date. Such Series 2015-1
Class A-1 Advance Note for each Investor Group shall be dated the Closing Date,
shall be registered in the name of the related Funding Agent or its nominee, as
agent for the related Investors, or in such other name or nominee as such
Funding Agent may request, shall have a maximum principal amount equal to the
Maximum Investor Group Principal Amount for such Investor Group, shall have an
initial outstanding principal amount equal to such Investor Group’s Commitment
Percentage of the Series 2015-1 Class A-1 Initial Advance Principal Amount, and
shall be duly authenticated in accordance with the provisions of the Indenture.

Section 2.02 Advances.

(a) Subject to the terms and conditions of this Agreement and the Indenture,
each Eligible Conduit Investor, if any, may and, if such Conduit Investor
determines that it will not make (or it does not in fact make) an Advance or any
portion of an Advance, its related Committed Note Purchaser(s) shall or, if
there is no Eligible Conduit Investor with respect to any Investor Group, the
Committed Note Purchaser(s) with respect to such Investor Group shall, upon the
Master Issuer’s request delivered in accordance with the provisions of
Section 2.03 and the satisfaction of all conditions precedent thereto (or under
the circumstances set forth in Section 2.05, 2.06 or 2.08), make Advances from
time to time during the Commitment Term; provided that such Advances shall be
made ratably by each Investor Group based on their respective Commitment
Percentages and the portion of any such Advance made by any Committed Note
Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that if, as a result of any Committed Note Purchaser (a
“Non-Funding Committed Note Purchaser”) failing to make any previous Advance
that such Non-Funding Committed Note Purchaser was required to make, outstanding
Advances are not held ratably by each Investor Group based on their respective
Commitment Percentages and among the Committed Note Purchasers within each
Investor Group based on their respective Committed Note Purchaser Percentages at
the time a request for Advances is made, (x) such Non-Funding Committed Note
Purchaser shall make all of such Advances until outstanding Advances are held
ratably by each Investor Group based on their respective Commitment Percentages
and among the Committed Note Purchasers within each Investor Group based on
their respective Committed Note Purchaser Percentages and (y) further Advances
shall be made ratably by each Investor Group based on their respective
Commitment Percentages and the portion of any such Advance made by any Committed
Note Purchaser in such Investor Group shall be its Committed Note Purchaser
Percentage of the Advances to be made by such Investor Group (or the portion
thereof not being made by any Conduit Investor in such Investor Group);
provided, further, that the failure of a Non-Funding Committed Note Purchaser to
make Advances pursuant to the immediately preceding proviso shall not, subject
to the immediately following proviso, relieve any other Committed Note Purchaser
of its obligation hereunder, if any, to make Advances in accordance with
Section 2.03(b)(i); provided, further, that, subject, in the case of clause
(i) below, to Section 2.03(b)(ii), no Advance shall be required or permitted to
be made by any Investor on any date to the extent that, after giving effect to
such

 

9



--------------------------------------------------------------------------------

Advance, (i) the related Investor Group Principal Amount would exceed the
related Maximum Investor Group Principal Amount or (ii) the Series 2015-1
Class A-1 Outstanding Principal Amount would exceed the Series 2015-1 Class A-1
Maximum Principal Amount.

(b) Notwithstanding anything herein or in any other Related Document to the
contrary, at no time will a Conduit Investor be obligated to make Advances
hereunder. If at any time any Conduit Investor is not an Eligible Conduit
Investor, such Conduit Investor shall promptly notify the Administrative Agent
(who shall promptly notify the related Funding Agent and the Master Issuer)
thereof.

(c) Each of the Advances to be made on any date shall be made as part of a
single borrowing (each such single borrowing being a “Borrowing”). The Advances
made as part of the initial Borrowing on the Closing Date, if any, will be
evidenced by the Series 2015-1 Class A-1 Advance Notes issued in connection
herewith and will constitute purchases of Series 2015-1 Class A-1 Initial
Advance Principal Amounts corresponding to the amount of such Advances. All of
the other Advances will constitute Increases evidenced by the Series 2015-1
Class A-1 Advance Notes issued in connection herewith and will constitute
purchases of Series 2015-1 Class A-1 Outstanding Principal Amounts corresponding
to the amount of such Advances.

(d) Section 2.2(b) of the Series 2015-1 Supplement specifies the procedures to
be followed in connection with any Voluntary Decrease of the Series 2015-1
Class A-1 Outstanding Principal Amount. Each such Voluntary Decrease in respect
of any Advances shall be either (i) in an aggregate minimum principal amount of
$100,000 and integral multiples of $100,000 in excess thereof or (ii) or such
other amount necessary to reduce the Series 2015-1 Class A-1 Outstanding
Principal Amount to zero.

(e) Subject to the terms of this Agreement and the Series 2015-1 Supplement, the
aggregate principal amount of the Advances evidenced by the Series 2015-1
Class A-1 Advance Notes may be increased by Borrowings or decreased by Voluntary
Decreases from time to time.

Section 2.03 Borrowing Procedures.

(a) Whenever the Master Issuer wishes to make a Borrowing, the Master Issuer
shall (or shall cause the Manager on its behalf to) notify the Administrative
Agent (who shall promptly, and in any event by 4:00 p.m. (New York City time) on
the same Business Day as its receipt of the same, notify each Funding Agent of
its pro rata share thereof (or other required share, as required pursuant to
Section 2.02(a)) and notify the Trustee, the Control Party, the Swingline Lender
and the L/C Provider in writing of such Borrowing) by written notice in the form
of an Advance Request delivered to the Administrative Agent no later than 12:00
p.m. (New York City time) one (1) Business Day (or, in the case of any
Eurodollar Advances for purposes of Section 3.01(b), three (3) Eurodollar
Business Days) prior to the date of Borrowing (unless a shorter period is agreed
upon by the Administrative Agent and the L/C Provider, the L/C Issuing Bank, the
Swingline Lender or the Funding Agents, as applicable), which date of Borrowing
shall be a Business Day during the Commitment Term. Each such notice shall be
irrevocable and shall in each

 

10



--------------------------------------------------------------------------------

case refer to this Agreement and specify (i) the Borrowing date, (ii) the
aggregate amount of the requested Borrowing to be made on such date, (iii) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings (if
applicable) to be repaid with the proceeds of such Borrowing on the Borrowing
date, which amount shall constitute all outstanding Swingline Loans and
Unreimbursed L/C Drawings outstanding on the date of such notice that are not
prepaid with other funds of the Master Issuer available for such purpose, and
(iv) sufficient instructions for application of the balance, if any, of the
proceeds of such Borrowing on the Borrowing date (which proceeds shall be made
available to the Master Issuer). Requests for any Borrowing may not be made in
an aggregate principal amount of less than $100,000 or in an aggregate principal
amount that is not an integral multiple of $100,000 in excess thereof (except as
otherwise provided herein with respect to Borrowings for the purpose of repaying
then-outstanding Swingline Loans or Unreimbursed L/C Drawings). The Master
Issuer agrees that Borrowings shall be made automatically (to the extent not
deemed made pursuant to Section 2.05(b)(i), 2.05(b)(ii) or 2.08), without the
requirement of providing an Advance Request (but with the provision of notice to
the Trustee by the Administrative Agent), but subject to the requirements set
forth in Section 7.03, upon notice of any drawing under a Letter of Credit and
one time per month if any Swingline Loans are outstanding, in each case, in an
amount at least sufficient to repay in full all Unreimbursed L/C Drawings or
Swingline Loans, as the case may be, outstanding on the date of the applicable
automatic Borrowing. Subject to the provisos to Section 2.02(a), each Borrowing
shall be ratably allocated among the Investor Groups’ respective Maximum
Investor Group Principal Amounts. Each Funding Agent shall promptly advise its
related Conduit Investor, if any, of any notice given pursuant to this
Section 2.03(a) and shall promptly thereafter (but in no event later than 10:00
a.m. (New York City time) on the date of Borrowing) notify the Administrative
Agent, the Master Issuer and the related Committed Note Purchaser(s) whether
such Conduit Investor has determined to make all or any portion of the Advances
in such Borrowing that are to be made by its Investor Group. On the date of each
Borrowing and subject to the other conditions set forth herein and in the Series
2015-1 Supplement (and, if requested by the Administrative Agent, confirmation
from the Swingline Lender and the L/C Provider, as applicable, as to (x) the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings to be repaid
with the proceeds of such Borrowing on the Borrowing date, (y) the Undrawn L/C
Face Amount of all Letters of Credit then outstanding and (z) the principal
amount of any other Swingline Loans or Unreimbursed L/C Drawings then
outstanding), the applicable Investors in each Investor Group shall make
available to the Administrative Agent the amount of the Advances in such
Borrowing that are to be made by such Investor Group by wire transfer in U.S.
Dollars of such amount in same day funds no later than 10:00 a.m. (New York City
time) on the date of such Borrowing, and upon receipt thereof the Administrative
Agent shall make such proceeds available by 3:00 p.m. (New York City time),
first, to the Swingline Lender and the L/C Provider for application to repayment
of the amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as
set forth in the applicable Advance Request, if applicable, ratably in
proportion to such respective amounts, and, second, to the Master Issuer or the
Manager, if directed by the Master Issuer, as instructed in the applicable
Advance Request.

(b) (i) The failure of any Committed Note Purchaser to make the Advance to be
made by it as part of any Borrowing shall not relieve any other Committed Note
Purchaser (whether or not in the same Investor Group) of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Committed
Note

 

11



--------------------------------------------------------------------------------

Purchaser shall be responsible for the failure of any other Committed Note
Purchaser to make the Advance to be made by such other Committed Note Purchaser
on the date of any Borrowing and (ii) in the event that one or more Committed
Note Purchasers fails to make its Advance by 11:00 a.m. (New York City time) on
the date of such Borrowing, the Administrative Agent shall notify each of the
other Committed Note Purchasers not later than 1:00 p.m. (New York City time) on
such date, and each of the other Committed Note Purchasers shall make available
to the Administrative Agent a supplemental Advance in a principal amount (such
amount, the “reference amount”) equal to the lesser of (a) the aggregate
principal Advance that was unfunded multiplied by a fraction, the numerator of
which is the Commitment Amount of such Committed Note Purchaser and the
denominator of which is the aggregate Commitment Amounts of all Committed Note
Purchasers (less the aggregate Commitment Amount of the Committed Note
Purchasers failing to make Advances on such date) and (b) the excess of (i) such
Committed Note Purchaser’s Commitment Amount over (ii) the product of such
Committed Note Purchaser’s related Investor Group Principal Amount multiplied by
such Committed Note Purchaser’s Committed Note Purchaser Percentage (after
giving effect to all prior Advances on such date of Borrowing) (provided that a
Committed Note Purchaser may (but shall not be obligated to), on terms and
conditions to be agreed upon by such Committed Note Purchaser and the Master
Issuer, make available to the Administrative Agent a supplemental Advance in a
principal amount in excess of the reference amount; provided, however, that no
such supplemental Advance shall be permitted to be made to the extent that,
after giving effect to such Advance, the Series 2015-1 Class A-1 Outstanding
Principal Amount would exceed the Series 2015-1 Class A-1 Maximum Principal
Amount). Such supplemental Advances shall be made by wire transfer in U.S.
Dollars in same day funds no later than 3:00 p.m. (New York City time) one
(1) Business Day following the date of such Borrowing, and upon receipt thereof
the Administrative Agent shall immediately make such proceeds available, first,
to the Swingline Lender and the L/C Provider for application to repayment of the
amount of outstanding Swingline Loans and Unreimbursed L/C Drawings as set forth
in the applicable Advance Request, if applicable, ratably in proportion to such
respective amounts, and, second, to the Master Issuer, or the Manager, if
directed by the Master Issuer, as instructed in the applicable Advance Request.
If any Committed Note Purchaser which shall have so failed to fund its Advance
shall subsequently pay such amount, the Administrative Agent shall apply such
amount pro rata to repay any supplemental Advances made by the other Committed
Note Purchasers pursuant to this Section 2.03(b).

(c) Unless the Administrative Agent shall have received notice from a Funding
Agent prior to the date of any Borrowing that an applicable Investor in the
related Investor Group will not make available to the Administrative Agent such
Investor’s share of the Advances to be made by such Investor Group as part of
such Borrowing, the Administrative Agent may (but shall not be obligated to)
assume that such Investor has made such share available to the Administrative
Agent on the date of such Borrowing in accordance with Section 2.02(a) and the
Administrative Agent may (but shall not be obligated to), in reliance upon such
assumption, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount, and shall, if
such corresponding amount has not been made available by the Administrative
Agent, make available to the Swingline Lender, the L/C Provider and/or the
Master Issuer, as applicable, on such date a corresponding amount once such
Investor has made such portion available to the

 

12



--------------------------------------------------------------------------------

Administrative Agent. If and to the extent that any Investor shall not have so
made such amount available to the Administrative Agent, such Investor and the
Master Issuer jointly and severally agree to repay (without duplication) to the
Administrative Agent on the next Weekly Allocation Date such corresponding
amount (in the case of the Master Issuer, in accordance with the Priority of
Payments), together with interest thereon, for each day from the date such
amount is made available to the Master Issuer until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Master Issuer, the
interest rate applicable at the time to the Advances comprising such Borrowing
and (ii) in the case of such Investor, the Federal Funds Rate and without
deduction by such Investor for any withholding taxes. If such Investor shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Investor’s Advance as part of such Borrowing for
purposes of this Agreement.

Section 2.04 The Series 2015-1 Class A-1 Notes. On each date an Advance or
Swingline Loan is made or a Letter of Credit is issued hereunder, and on each
date the outstanding amount thereof is reduced, a duly authorized officer,
employee or agent of the related Series 2015-1 Class A-1 Noteholder shall make
appropriate notations in its books and records of the amount, evidenced by the
related Series 2015-1 Class A-1 Advance Note, Series 2015-1 Class A-1 Swingline
Note or Series 2015-1 Class A-1 L/C Note, of such Advance, Swingline Loan or
Letter of Credit, as applicable, and the amount of such reduction, as
applicable. The Master Issuer hereby authorizes each duly authorized officer,
employee and agent of such Series 2015-1 Class A-1 Noteholder to make such
notations on the books and records as aforesaid and every such notation made in
accordance with the foregoing authority shall be prima facie evidence of the
accuracy of the information so recorded; provided, however, that in the event of
a discrepancy between the books and records of such Series 2015-1 Class A-1
Noteholder and the records maintained by the Trustee pursuant to the Indenture,
such discrepancy shall be resolved by such Series 2015-1 Class A-1 Noteholder,
the Control Party and the Trustee, in consultation with the Master Issuer
(provided that such consultation with the Master Issuer will not in any way
limit or delay such Series 2015-1 Class A-1 Noteholders’, the Control Party’s
and the Trustee’s ability to resolve such discrepancy), and such resolution
shall control in the absence of manifest error; provided further that the
failure of any such notation to be made, or any finding that a notation is
incorrect, in any such records shall not limit or otherwise affect the
obligations of the Master Issuer under this Agreement or the Indenture.

Section 2.05 Reduction in Commitments.

(a) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent (who shall promptly notify the Trustee, the Control Party,
each Funding Agent and each Investor), effect a permanent reduction in the
Series 2015-1 Class A-1 Maximum Principal Amount and a corresponding reduction
in each Commitment Amount and Maximum Investor Group Principal Amount on a pro
rata basis; provided that (i) any such reduction will be limited to the undrawn
portion of the Commitments, although any such reduction may be combined with a
Voluntary Decrease effected pursuant to and in accordance with Section 2.2(b) of
the Series 2015-1 Supplement, (ii) any such reduction must be in a minimum
amount of $1,000,000, (iii) after giving effect to such reduction, the Series
2015-1 Class A-1 Maximum Principal Amount equals or exceeds $5,000,000, unless
reduced to zero, and (iv) no such reduction shall be permitted if, after giving
effect thereto, (x) the aggregate

 

13



--------------------------------------------------------------------------------

Commitment Amounts would be less than the Series 2015-1 Class A-1 Outstanding
Principal Amount (excluding any Undrawn L/C Face Amounts with respect to which
cash collateral is held by the L/C Provider pursuant to Section 4.03(b)) or
(y) the aggregate Commitment Amounts would be less than the sum of the Swingline
Commitment and the L/C Commitment. Any reduction made pursuant to this
Section 2.05(a) shall be made ratably among the Investor Groups on the basis of
their respective Maximum Investor Group Principal Amounts.

(b) If any of the following events shall occur, then the Commitment Amounts
shall be automatically reduced on the dates and in the amounts set forth below
with respect to the applicable event and the other consequences set forth below
with respect to the applicable event shall ensue (and the Master Issuer shall
give the Trustee, the Control Party, each Funding Agent and the Administrative
Agent prompt written notice thereof):

(i) (A) if the Outstanding Principal Amount of the Series 2015-1 Class A-1 Notes
has not been paid in full or otherwise refinanced in full (which refinancing may
also include an extension thereof) by the Business Day immediately preceding the
Series 2015-1 Class A-1 Notes Renewal Date, on such Business Day, (x) the
principal amount of all then-outstanding Swingline Loans and Unreimbursed L/C
Drawings shall be repaid in full with proceeds of Advances made on such date
(and the Master Issuer shall be deemed to have delivered such Advance Requests
under Section 2.03 as may be necessary to cause such Advances to be made), and
(y) the Swingline Commitment and the L/C Commitment shall both be automatically
and permanently reduced to zero; and (B) upon a Series 2015-1 Class A-1 Notes
Amortization Event, (x) the Commitments with respect to all undrawn Commitment
Amounts shall automatically and permanently terminate and the corresponding
portions of the Series 2015-1 Class A-1 Maximum Principal Amount and the Maximum
Investor Group Principal Amounts shall be automatically and permanently reduced
by a corresponding amount (with respect to the Maximum Investor Group Principal
Amounts, on a pro rata basis) and (y) each payment of principal on the Series
2015-1 Class A-1 Outstanding Principal Amount occurring following such Series
2015-1 Class A-1 Notes Amortization Event shall result automatically and
permanently in a dollar-for-dollar reduction of the Series 2015-1 Class A-1
Maximum Principal Amount and a corresponding reduction in each Maximum Investor
Group Principal Amount on a pro rata basis;

(ii) if a Rapid Amortization Event occurs prior to the Series 2015-1 Class A-1
Notes Renewal Date, then (A) on the date such Rapid Amortization Event occurs,
the Commitments with respect to all undrawn Commitment Amounts shall
automatically terminate, which termination shall be deemed to have occurred
immediately following the making of Advances pursuant to clause (B) below, and
the corresponding portions of the Series 2015-1 Class A-1 Maximum Principal
Amount and the Maximum Investor Group Principal Amounts shall be automatically
reduced by a corresponding amount (with respect to the Maximum Investor Group
Principal Amounts, on a pro rata basis); (B) no later than the second Business
Day after the occurrence of such Rapid Amortization Event, the principal amount
of all then-outstanding Swingline Loans and Unreimbursed L/C Drawings (to the
extent not repaid pursuant to Section 2.08(a) or Section 4.03(b)) shall be
repaid in full with proceeds of Advances (and the

 

14



--------------------------------------------------------------------------------

Master Issuer shall be deemed to have delivered such Advance Requests under
Section 2.03 as may be necessary to cause such Advances to be made) and the
Swingline Commitment and the L/C Commitment shall be automatically reduced to
zero and by such amount of Unreimbursed L/C Drawings, respectively; and (C) each
payment of principal (which, for the avoidance of doubt, shall include cash
collateralization of Undrawn L/C Face Amounts pursuant to Sections 4.02,
4.03(a), 4.03(b) and 9.18(c)(ii)) on the Series 2015-1 Class A-1 Outstanding
Principal Amount occurring on or after the date of such Rapid Amortization Event
(excluding the repayment of any outstanding Swingline Loans and Unreimbursed L/C
Drawings with proceeds of Advances pursuant to clause (B) above) shall result
automatically in a dollar-for-dollar reduction of the Series 2015-1 Class A-1
Maximum Principal Amount and a corresponding reduction in each Maximum Investor
Group Principal Amount on a pro rata basis; provided that if such Rapid
Amortization Event shall cease to be in effect pursuant to Section 9.1(e) of the
Base Indenture, then the Commitments, Swingline Commitment, L/C Commitment,
Series 2015-1 Class A-1 Maximum Principal Amount and the Maximum Investor Group
Principal Amounts shall be restored to the amounts in effect immediately prior
to the occurrence of such Rapid Amortization Event.

(iii) [Reserved];

(iv) if payments in connection with Indemnification, Asset Disposition and
Insurance/Condemnation Payment Amounts are allocated to and deposited in the
Series 2015-1 Class A-1 Distribution Account in accordance with Section 3.6(j)
of the Series 2015-1 Supplement at a time when either (i) no Senior Notes other
than Series 2015-1 Class A-1 Notes are Outstanding or (ii) if a Series 2015-1
Class A-1 Notes Amortization Period is continuing, then (x) the aggregate
Commitment Amount shall be automatically and permanently reduced on the date of
such deposit by an amount (the “Series 2015-1 Class A-1 Allocated Payment
Reduction Amount”) equal to the amount of such deposit, and each Committed Note
Purchaser’s Commitment Amount shall be reduced on a pro rata basis of such
Series 2015-1 Class A-1 Allocated Payment Reduction Amount based on each
Committed Note Purchaser’s Commitment Amount, (y) the corresponding portions of
the Series 2015-1 Class A-1 Maximum Principal Amount and the Maximum Investor
Group Principal Amounts shall be automatically and permanently reduced on a pro
rata basis based on each Investor Group’s Maximum Investor Group Principal
Amount by a corresponding amount on such date (and, if after giving effect to
such reduction the aggregate Commitment Amounts would be less than the sum of
the Swingline Commitment and the L/C Commitment, then the aggregate amount of
the Swingline Commitment and the L/C Commitment shall be reduced by the amount
of such difference, with such reduction to be allocated between them in
accordance with the written instructions of the Master Issuer delivered prior to
such date; provided that after giving effect thereto the aggregate amount of the
Swingline Loans and the L/C Obligations do not exceed the Swingline Commitment
and the L/C Commitment, respectively, as so reduced; provided further that in
the absence of such instructions, such reduction shall be allocated first to the
Swingline Commitment and then to the L/C Commitment) and (z) the Series 2015-1
Class A-1 Outstanding Principal Amount shall be repaid or prepaid (which, for
the avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a),

 

15



--------------------------------------------------------------------------------

4.03(b) and 9.18(c)(ii)) in an aggregate amount equal to such Series 2015-1
Class A-1 Allocated Payment Reduction Amount on the date and in the order
required by Section 3.6(j) of the Series 2015-1 Supplement; and

(v) if any Event of Default shall occur and be continuing (and shall not have
been waived in accordance with the Base Indenture) and as a result the payment
of the Series 2015-1 Class A-1 Notes is accelerated pursuant to the terms of the
Base Indenture (and such acceleration shall not have been rescinded in
accordance with the Base Indenture), then in addition to the consequences set
forth in clause (ii) above in respect of the Rapid Amortization Event resulting
from such Event of Default, the Series 2015-1 Class A-1 Maximum Principal
Amount, the Commitment Amounts, the Swingline Commitment, the L/C Commitment and
the Maximum Investor Group Principal Amounts shall all be automatically and
permanently reduced to zero upon such acceleration and the Master Issuer shall
(in accordance with the Series 2015-1 Supplement) cause the Series 2015-1
Class A-1 Outstanding Principal Amount to be paid in full (which, for the
avoidance of doubt, shall include cash collateralization of Undrawn L/C Face
Amounts pursuant to Sections 4.02, 4.03(a), 4.03(b) and 9.18(c)(ii)) together
with accrued interest, Series 2015-1 Class A-1 Quarterly Commitment Fees, Series
2015-1 Class A-1 Other Amounts and all other amounts then due and payable to the
Lender Parties, the Administrative Agent and the Funding Agents under this
Agreement and the other Related Documents and any unreimbursed Advances (as
defined in the Indenture) of the Servicer and the Trustee and Manager Advances
(in each case, with interest thereon at the Advance Interest Rate) subject to
and in accordance with the Priority of Payments.

Section 2.06 Swingline Commitment.

(a) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall cause the Trustee to
authenticate the Series 2015-1 Class A-1 Swingline Note, which the Master Issuer
shall deliver to the Swingline Lender on the Closing Date. Such Series 2015-1
Class A-1 Swingline Note shall be dated the Closing Date, shall be registered in
the name of the Swingline Lender or its nominee, or in such other name as the
Swingline Lender may request, shall have a maximum principal amount equal to the
Swingline Commitment, shall have an initial outstanding principal amount equal
to the Series 2015-1 Class A-1 Initial Swingline Principal Amount, and shall be
duly authenticated in accordance with the provisions of the Indenture. Subject
to the terms and conditions hereof, the Swingline Lender, in reliance on the
agreements of the Committed Note Purchasers set forth in this Section 2.06,
agrees to make swingline loans (each, a “Swingline Loan” or a “Series 2015-1
Class A-1 Swingline Loan” and, collectively, the “Swingline Loans” or the
“Series 2015-1 Class A-1 Swingline Loans”) to the Master Issuer from time to
time during the period commencing on the Closing Date and ending on the date
that is two (2) Business Days prior to the Commitment Termination Date; provided
that the Swingline Lender shall have no obligation or right to make any
Swingline Loan if, after giving effect thereto, (i) the aggregate principal
amount of Swingline Loans outstanding would exceed the Swingline Commitment then
in effect (notwithstanding that the Swingline Loans outstanding at any time,
when aggregated with the Swingline Lender’s other outstanding Advances

 

16



--------------------------------------------------------------------------------

hereunder, may exceed the Swingline Commitment then in effect) or (ii) the
Series 2015-1 Class A-1 Outstanding Principal Amount would exceed the Series
2015-1 Class A-1 Maximum Principal Amount. Each such borrowing of a Swingline
Loan will constitute a Subfacility Increase in the outstanding principal amount
evidenced by the Series 2015-1 Class A-1 Swingline Note in an amount
corresponding to such borrowing. Subject to the terms of this Agreement and the
Series 2015-1 Supplement, the outstanding principal amount evidenced by the
Series 2015-1 Class A-1 Swingline Note may be increased by borrowings of
Swingline Loans or decreased by payments of principal thereon from time to time.

(b) Whenever the Master Issuer desires that the Swingline Lender make Swingline
Loans the Master Issuer shall (or shall cause the Manager on its behalf to) give
the Swingline Lender and the Administrative Agent irrevocable notice in writing
not later than 11:00 a.m. (New York City time) on the proposed borrowing date,
specifying (i) the amount to be borrowed, (ii) the requested borrowing date
(which shall be a Business Day during the Commitment Term not later than the
date that is two (2) Business Days prior to the Commitment Termination Date) and
(iii) the payment instructions for the proceeds of such borrowing (which shall
be consistent with the terms and provisions of this Agreement and the Indenture
and which proceeds shall be made available to the Master Issuer). Such notice
shall be in the form of a Swingline Advance Request in the form attached hereto
as Exhibit A-1 hereto (a “Swingline Loan Request”). Promptly upon receipt of any
Swingline Loan Request (but in no event later than 2:00 p.m. (New York City
time) on the date of such receipt) the Swingline Lender shall notify the
Administrative Agent, Control Party and the Trustee thereof in writing. Each
borrowing under the Swingline Commitment shall be in a minimum amount equal to
$100,000. Promptly upon receipt of any Swingline Loan Request (but in no event
later than 2:00 p.m. (New York City time) on the date of such receipt), the
Administrative Agent (based, with respect to any portion of the Series 2015-1
Class A-1 Outstanding Subfacility Amount held by any Person other than the
Administrative Agent, solely on written notices received by the Administrative
Agent under this Agreement) will inform the Swingline Lender whether or not,
after giving effect to the requested Swingline Loan, the Series 2015-1 Class A-1
Outstanding Principal Amount would exceed the Series 2015-1 Class A-1 Maximum
Principal Amount. If the Administrative Agent confirms that the Series 2015-1
Class A-1 Outstanding Principal Amount would not exceed the Series 2015-1
Class A-1 Maximum Principal Amount after giving effect to the requested
Swingline Loan, then not later than 3:00 p.m. (New York City time) on the
borrowing date specified in the Swingline Loan Request, subject to the other
conditions set forth herein and in the Series 2015-1 Supplement, the Swingline
Lender shall make available to the Master Issuer in accordance with the payment
instructions set forth in such notice an amount in immediately available funds
equal to the amount of the requested Swingline Loan.

(c) The Master Issuer hereby agrees that each Swingline Loan made by the
Swingline Lender to the Master Issuer pursuant to Section 2.06(a) shall
constitute the promise and obligation of the Master Issuer to pay to the
Swingline Lender the aggregate unpaid principal amount of all Swingline Loans
made by such Swingline Lender pursuant to Section 2.06(a), which amounts shall
be due and payable (whether at maturity or by acceleration) as set forth in this
Agreement and in the Indenture for the Series 2015-1 Class A-1 Outstanding
Principal Amount.

 

17



--------------------------------------------------------------------------------

(d) In accordance with Section 2.03(a), the Master Issuer agrees to cause
requests for Borrowings to be made at least one time per month if any Swingline
Loans are outstanding in amounts at least sufficient to repay in full all
Swingline Loans outstanding on the date of the applicable request. In accordance
with Section 3.01(c), outstanding Swingline Loans shall bear interest at the
Base Rate.

(e) [Reserved].

(f) If prior to the time Advances would have otherwise been made pursuant to
Section 2.06(d), an Event of Bankruptcy shall have occurred and be continuing
with respect to the Master Issuer or any Guarantor or if for any other reason,
as determined by the Swingline Lender in its sole and absolute discretion,
Advances may not be made as contemplated by Section 2.06(d), each Committed Note
Purchaser shall, on the date such Advances were to have been made pursuant to
the notice referred to in Section 2.06(d) (the “Refunding Date”), purchase for
cash an undivided participating interest in the then-outstanding Swingline Loans
by paying to the Swingline Lender an amount (the “Swingline Participation
Amount”) equal to (i) its Committed Note Purchaser Percentage multiplied by
(ii) the related Investor Group’s Commitment Percentage multiplied by (iii) the
aggregate principal amount of Swingline Loans then outstanding that was to have
been repaid with such Advances.

(g) Whenever, at any time after the Swingline Lender has received from any
Investor such Investor’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Investor its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Investor’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Investor’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Investor will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(h) Each applicable Investor’s obligation to make the Advances referred to in
Section 2.06(d) and each Committed Note Purchaser’s obligation to purchase
participating interests pursuant to Section 2.06(f) shall be absolute and
unconditional and shall not be affected by any circumstance, including (i) any
setoff, counterclaim, recoupment, defense or other right that such Investor,
Committed Note Purchaser or the Master Issuer may have against the Swingline
Lender, the Master Issuer or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Article VII other
than at the time the related Swingline Loan was made; (iii) any adverse change
in the condition (financial or otherwise) of the Master Issuer; (iv) any breach
of this Agreement or any other Indenture Document by the Master Issuer or any
other Person; or (v) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.

 

18



--------------------------------------------------------------------------------

(i) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the Swingline Lender, effect a permanent reduction in
the Swingline Commitment; provided that any such reduction will be limited to
the undrawn portion of the Swingline Commitment. If requested by the Master
Issuer in writing and with the prior written consent of the Administrative
Agent, the Swingline Lender may (but shall not be obligated to) increase the
amount of the Swingline Commitment; provided that, after giving effect thereto,
the aggregate amount of the Swingline Commitment and the L/C Commitment does not
exceed the aggregate amount of the Commitments.

(j) The Master Issuer may, upon notice to the Swingline Lender (who shall
promptly notify the Administrative Agent and the Trustee thereof in writing), at
any time and from time to time, voluntarily prepay Swingline Loans in whole or
in part without premium or penalty; provided that (x) such notice must be
received by the Swingline Lender not later than 11:00 a.m. (New York City time)
on the date of the prepayment, (y) any such prepayment shall be in a minimum
principal amount of $100,000 or a whole multiple of $100,000 in excess thereof
or, if less, the entire principal amount thereof then outstanding and (z) if the
source of funds for such prepayment is not a Borrowing, there shall be no
unreimbursed Advances (as defined in the Indenture) of the Servicer and the
Trustee or Manager Advances (or interest thereon) at such time. Each such notice
shall specify the date and amount of such prepayment. If such notice is given,
the Master Issuer shall make such prepayment directly to the Swingline Lender
and the payment amount specified in such notice shall be due and payable on the
date specified therein.

Section 2.07 L/C Commitment.

(a) Subject to the terms and conditions hereof, the L/C Provider (or its
permitted assigns pursuant to Section 9.17), in reliance on the agreements of
the Committed Note Purchasers set forth in Sections 2.08 and 2.09, agrees to
provide standby letters of credit, including Interest Reserve Letters of Credit
(each, a “Letter of Credit” and, collectively, the “Letters of Credit”) for the
account of the Master Issuer or its designee on any Business Day during the
period commencing on the Closing Date and ending on the date that is ten
(10) Business Days prior to the Commitment Termination Date to be issued in
accordance with Section 2.07(h) in such form as may be approved from time to
time by the L/C Provider; provided that the L/C Provider shall have no
obligation or right to provide any Letter of Credit on a requested issuance date
if, after giving effect to such issuance, (i) the L/C Obligations would exceed
the L/C Commitment or (ii) the Series 2015-1 Class A-1 Outstanding Principal
Amount would exceed the Series 2015-1 Class A-1 Maximum Principal Amount.

Each Letter of Credit shall (x) be denominated in Dollars, (y) have a face
amount of at least $25,000 or, if less than $25,000, shall bear a reasonable
administrative fee to be agreed upon by the Master Issuer and the L/C Provider
and (z) expire no later than the earlier of (A) the first anniversary of its
date of issuance and (B) the date that is ten (10) Business Days prior to the
Commitment Termination Date (the “Required Expiration Date”); provided that any
Letter of Credit may provide for the automatic renewal thereof for additional
periods, each individually not to exceed one year (which shall in no event
extend beyond the Required Expiration Date) unless the L/C Provider notifies the
beneficiary of such Letter of Credit at least 30 calendar days prior to the
then-applicable expiration date (or no later than the applicable notice date, if
earlier,

 

19



--------------------------------------------------------------------------------

as specified in such Letter of Credit) that such Letter of Credit shall not be
renewed; provided further that any Letter of Credit may have an expiration date
that is later than the Required Expiration Date so long as (x) the Undrawn L/C
Face Amount with respect to such Letter of Credit has been fully cash
collateralized by the Master Issuer in accordance with Section 4.02 or 4.03 as
of the Required Expiration Date and there are no other outstanding L/C
Obligations with respect to such Letter of Credit as of the Required Expiration
Date and (y) such arrangement is satisfactory to the L/C Provider in its sole
and absolute discretion.

Additionally, each Interest Reserve Letter of Credit shall (1) name each of
(A) the Trustee, for the benefit of the Senior Noteholders or the Senior
Subordinated Noteholders, as applicable, on its behalf, and (B) the Control
Party as the beneficiary thereof; (2) allow the Trustee or the Control Party to
submit a notice of drawing in respect of such Interest Reserve Letter of Credit
whenever amounts would otherwise be required to be withdrawn from the Senior
Notes Interest Reserve Account or the Senior Subordinated Notes Interest Reserve
Account, as applicable, pursuant to the Indenture; and (3) indicate by its terms
that the proceeds in respect of drawings under such Interest Reserve Letter of
Credit shall be paid directly into the Senior Notes Interest Reserve Account or
the Senior Subordinated Notes Interest Reserve Account, as applicable.

The L/C Provider shall not at any time be obligated to (I) provide any Letter of
Credit hereunder if such issuance would violate, or cause any L/C Issuing Bank
to exceed any limits imposed by, any applicable Requirement of Law or (II) amend
any Letter of Credit hereunder if (1) the L/C Provider would have no obligation
at such time to issue such Letter of Credit in its amended form under the terms
hereof or (2) the beneficiary of such Letter of Credit does not accept the
proposed amendment to such Letter of Credit.

(b) On the terms and conditions set forth in the Indenture and this Agreement,
and in reliance on the covenants, representations and agreements set forth
herein and therein, the Master Issuer shall issue and shall cause the Trustee to
authenticate the Series 2015-1 Class A-1 L/C Note, which the Master Issuer shall
deliver to the L/C Provider on the Closing Date. Such Series 2015-1 Class A-1
L/C Note shall be dated the Closing Date, shall be registered in the name of the
L/C Provider or in such other name or nominee as the L/C Provider may request,
shall have a maximum principal amount equal to the L/C Commitment, shall have an
initial outstanding principal amount equal to the Series 2015-1 Class A-1
Initial Aggregate Undrawn L/C Face Amount, and shall be duly authenticated in
accordance with the provisions of the Indenture. Each issuance of a Letter of
Credit after the Closing Date will constitute an Increase in the outstanding
principal amount evidenced by the Series 2015-1 Class A-1 L/C Note in an amount
corresponding to the Undrawn L/C Face Amount of such Letter of Credit. All L/C
Obligations (whether in respect of Undrawn L/C Face Amounts or Unreimbursed L/C
Drawings) shall be deemed to be principal outstanding under the Series 2015-1
Class A-1 L/C Note and shall be deemed to be Series 2015-1 Class A-1 Outstanding
Principal Amounts for all purposes of this Agreement, the Indenture and the
other Related Documents other than, in the case of Undrawn L/C Face Amounts, for
purposes of accrual of interest. Subject to the terms of this Agreement and the
Series 2015-1 Supplement, the outstanding principal amount evidenced by the
Series 2015-1 Class A-1 L/C Note shall be increased by issuances of Letters of
Credit or decreased by expirations thereof or reimbursements of drawings
thereunder or other circumstances resulting in the permanent

 

20



--------------------------------------------------------------------------------

reduction in any Undrawn L/C Face Amounts from time to time. The L/C Provider
and the Master Issuer agree to promptly notify the Administrative Agent and the
Trustee of any such decreases for which notice to the Administrative Agent is
not otherwise provided hereunder.

(c) The Master Issuer may (or shall cause the Manager on its behalf to) from
time to time request that the L/C Provider either (i) provide a new Letter of
Credit, (ii) provide a new “back-to-back” Letter of Credit to an existing letter
of credit provider to secure a letter of credit in existence prior to the
Closing Date, or (iii) deem letters of credit in existence prior to the Closing
Date with the Master Issuer as applicant thereunder and JPMorgan Chase Bank,
N.A. or Barclays Bank PLC as the letter of credit provider thereunder to be
Letters of Credit provided and issued by the L/C Provider hereunder (so long as
such letter of credit would have been permitted to have been issued hereunder
but for the date of its issuance) by delivering to the L/C Provider at its
address for notices specified herein an Application therefor (in the form
required by the applicable L/C Issuing Bank as notified to the Master Issuer by
the L/C Provider), completed to the satisfaction of the L/C Provider, and such
other certificates, documents and other papers and information as the L/C
Provider may reasonably request on behalf of the L/C Issuing Bank.
Notwithstanding the foregoing sentence, the letters of credit set forth on
Schedule IV hereto shall be deemed Letters of Credit provided and issued by the
L/C Provider hereunder as of the Closing Date. Upon receipt of any completed
Application, the L/C Provider will notify the Administrative Agent and the
Trustee in writing of the amount, the beneficiary and the requested expiration
of the requested Letter of Credit (which shall comply with Section 2.07(a) and
(i)) and, subject to the other conditions set forth herein and in the Series
2015-1 Supplement and upon receipt of written confirmation from the
Administrative Agent (based, with respect to any portion of the Series 2015-1
Class A-1 Outstanding Subfacility Amount held by any Person other than the
Administrative Agent, solely on written notices received by the Administrative
Agent under this Agreement) that after giving effect to the requested issuance,
the Series 2015-1 Class A-1 Outstanding Principal Amount would not exceed the
Series 2015-1 Class A-1 Maximum Principal Amount (provided that the L/C Provider
shall be entitled to rely upon any written statement, paper or document believed
by it to be genuine and correct and to have been signed or sent by the proper
Person or Persons of the Administrative Agent for purposes of determining
whether the L/C Provider received such prior written confirmation from the
Administrative Agent with respect to any Letter of Credit), the L/C Provider
will cause such Application and the certificates, documents and other papers and
information delivered in connection therewith to be processed in accordance with
the L/C Issuing Bank’s customary procedures and shall promptly provide the
Letter of Credit requested thereby (but in no event shall the L/C Provider be
required to provide any Letter of Credit earlier than three (3) Business Days
after its receipt of the Application therefor and all such other certificates,
documents and other papers and information relating thereto, as provided in
Section 2.07(a)) by issuing the original of such Letter of Credit to the
beneficiary thereof or as otherwise may be agreed to by the L/C Provider and the
Master Issuer. The L/C Provider shall furnish a copy of such Letter of Credit to
the Manager (with a copy to the Administrative Agent) promptly following the
issuance thereof. The L/C Provider shall promptly furnish to the Administrative
Agent, which shall in turn promptly furnish to the Funding Agents, the
Investors, the Control Party and the Trustee, written notice of the issuance of
each Letter of Credit (including the amount thereof).

 

21



--------------------------------------------------------------------------------

(d) The Master Issuer shall pay ratably to the Committed Note Purchasers the L/C
Quarterly Fees (as defined in the Series 2015-1 Class A-1 VFN Fee Letter, the
“L/C Quarterly Fees”) in accordance with the terms of the Series 2015-1
Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(e) To the extent that any provision of any Application related to any Letter of
Credit is inconsistent with the provisions of this Article II, the provisions of
this Article II shall apply.

(f) The Master Issuer may, upon three (3) Business Days’ notice to the
Administrative Agent and the L/C Provider, effect a permanent reduction in the
L/C Commitment; provided that any such reduction will be limited to the undrawn
portion of the L/C Commitment. If requested by the Master Issuer in writing and
with the prior written consent of the L/C Provider and the Administrative Agent,
the L/C Provider may (but shall not be obligated to) increase the amount of the
L/C Commitment; provided that, after giving effect thereto, the aggregate amount
of each of the Outstanding Series 2015-1 Class A-1 Note Advances, the Swingline
Commitment and the L/C Commitment does not exceed the aggregate Commitment
Amounts.

(g) The L/C Provider shall satisfy its obligations under this Section 2.07 with
respect to providing any Letter of Credit hereunder by issuing such Letter of
Credit itself or through an Affiliate, so long as the L/C Issuing Bank Rating
Test is satisfied with respect to such Affiliate and the issuance of such Letter
of Credit. If the L/C Issuing Bank Rating Test is not satisfied with respect to
such Affiliate and the issuance of such Letter of Credit, the L/C Provider or a
Person selected by (at the expense of the L/C Provider) the Master Issuer shall
issue such Letter of Credit; provided that such Person and issuance of such
Letter of Credit satisfies the L/C Issuing Bank Rating Test (the L/C Provider
(or such Affiliate of the L/C Provider) in its capacity as the issuer of such
Letter of Credit or such other Person selected by the Master Issuer being
referred to as the “L/C Issuing Bank” with respect to such Letter of Credit).
The “L/C Issuing Bank Rating Test” is a test that is satisfied with respect to a
Person issuing a Letter of Credit if the Person is a U.S. commercial bank that
has, at the time of the issuance of such Letter of Credit, (i) a short-term
certificate of deposit rating of not less than “P-2” from Moody’s and “A-2” from
S&P and (ii) a long-term unsecured debt rating of not less than “Baa2” from
Moody’s or “BBB” from S&P or such other minimum long-term unsecured debt rating
as may be reasonably required by the beneficiary of such proposed Letter of
Credit.

(h) The L/C Provider and, if the L/C Provider is not the L/C Issuing Bank for
any Letter of Credit, the L/C Issuing Bank shall be under no obligation to issue
any Letter of Credit if: (i) any order, judgment or decree of any Governmental
Authority or arbitrator shall by its terms purport to enjoin or restrain the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing the Letter of
Credit, or (ii) any law applicable to the L/C Provider or the L/C Issuing Bank,
as applicable, or any request or directive (which request or directive, in the
reasonable judgment of the L/C Provider or the L/C Issuing Bank, as applicable,
has the force of law) from any Governmental Authority with jurisdiction over the
L/C Provider or the L/C Issuing Bank, as applicable, shall prohibit the L/C
Provider or the L/C Issuing Bank, as applicable, from issuing of letters of
credit generally or the Letter of Credit in particular.

 

22



--------------------------------------------------------------------------------

(i) Unless otherwise expressly agreed by the L/C Provider or the L/C Issuing
Bank, as applicable, and the Master Issuer when a Letter of Credit is issued,
the rules of the “International Standby Practices 1998” published by the
Institute of International Banking Law & Practice (or such later version thereof
as may be in effect at the time of issuance) shall apply to each standby Letter
of Credit issued hereunder.

(j) For the avoidance of doubt, the L/C Commitment shall be a sub-facility limit
of the Commitment Amounts and aggregate outstanding L/C Obligations as of any
date of determination shall be a component of the Series 2015-1 Class A-1
Outstanding Principal Amount on such date of determination, pursuant to the
definition thereof.

(k) If, on the date that is five (5) Business Days prior to the expiration of
any Interest Reserve Letter of Credit, such Interest Reserve Letter of Credit
has not been replaced or renewed and the Master Issuer has not otherwise
deposited funds into the Senior Notes Interest Reserve Account or the Senior
Subordinated Notes Interest Reserve Account, as applicable, in the amounts that
would otherwise be required pursuant to the Indenture had such Interest Reserve
Letter of Credit not been issued, the Trustee (at the direction of the Master
Issuer) or the Control Party (on Master Issuer’s behalf) shall submit a notice
of drawing under such Interest Reserve Letter of Credit and use the proceeds
thereof to fund a deposit into the Senior Notes Interest Reserve Account or the
Senior Subordinated Notes Interest Reserve Account, as applicable, in an amount
equal to the Senior Notes Interest Reserve Account Deficiency Amount or the
Senior Subordinated Notes Interest Reserve Account Deficiency Amount, as
applicable, on such date, in each case calculated as if such Interest Reserve
Letter of Credit had not been issued.

(l) Each of the parties hereto shall execute any amendments to this Agreement
reasonably requested by the Master Issuer in order to have any letter of credit
issued by a Person selected by the Master Issuer pursuant to Section 2.07(g) or
Section 5.17 of the Base Indenture be a “Letter of Credit” that has been issued
hereunder and such Person selected by the Master Issuer be an “L/C Issuing
Bank”.

Section 2.08 L/C Reimbursement Obligations.

(a) For the purpose of reimbursing the payment of any draft presented under any
Letter of Credit, the Master Issuer agrees to pay, as set forth in this
Section 2.08, the L/C Provider, for its own account or for the account of the
L/C Issuing Bank, as applicable, an amount in Dollars equal to the sum of
(i) the amount of such draft so paid (the “L/C Reimbursement Amount”) and
(ii) any taxes, fees, charges or other costs or expenses (including amounts
payable pursuant to Section 3.02(c), and collectively, the “L/C Other
Reimbursement Costs”) incurred by the L/C Issuing Bank in connection with such
payment. Each drawing under any Letter of Credit shall (unless an Event of
Bankruptcy shall have occurred and be continuing with respect to the Master
Issuer or any Guarantor, in which cases the procedures specified in Section 2.09
for funding by Committed Note Purchasers shall apply) constitute a request by
the Master Issuer to the Administrative Agent and each Funding

 

23



--------------------------------------------------------------------------------

Agent for a Base Rate Borrowing pursuant to Section 2.03 in the amount equal to
the applicable L/C Reimbursement Amount minus any such amounts repaid pursuant
to Section 4.03(b), and the Master Issuer shall be deemed to have made such
request pursuant to the procedures set forth in Section 2.03. The applicable
Investors in each Investor Group hereby agree to make Advances in an aggregate
amount for each Investor Group equal to such Investor Group’s Commitment
Percentage of the L/C Reimbursement Amount to pay the L/C Provider. The
Borrowing date with respect to such Borrowing shall be the first date on which a
Base Rate Borrowing could be made pursuant to Section 2.03 if the Administrative
Agent had received a notice of such Borrowing at the time the Administrative
Agent receives notice from the L/C Provider of such drawing under such Letter of
Credit. Such Investors shall make the amount of such Advances available to the
Administrative Agent in immediately available funds not later than 3:00 p.m.
(New York City time) on such Borrowing date and the proceeds of such Advances
shall be immediately made available by the Administrative Agent to the L/C
Provider for application to the reimbursement of such drawing.

(b) The Master Issuer’s obligations under Section 2.08(a) shall be absolute and
unconditional, and shall be performed strictly in accordance with the terms of
this Agreement, under any and all circumstances and irrespective of (i) any
setoff, counterclaim or defense to payment that the Master Issuer may have or
has had against the L/C Provider, the L/C Issuing Bank, any beneficiary of a
Letter of Credit or any other Person, (ii) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (iii) payment by the L/C Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, (iv) payment by the L/C Issuing Bank
under a Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under the Bankruptcy Code or any other liquidation,
conservatorship, assignment for the benefit of creditors, moratorium,
rearrangement, receivership, insolvency, reorganization or similar debtor relief
laws of any jurisdictions or (v) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.08(b), constitute a legal or equitable discharge
of, or provide a right of setoff against, the Master Issuer’s obligations
hereunder. The Master Issuer also agrees that the L/C Provider and the L/C
Issuing Bank shall not be responsible for, and the Master Issuer’s Reimbursement
Obligations under Section 2.08(a) shall not be affected by, among other things,
the validity or genuineness of documents or of any endorsements thereon, even
though such documents shall in fact prove to be invalid, fraudulent or forged,
or any dispute between or among the Master Issuer and any beneficiary of any
Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of the Master Issuer against any
beneficiary of such Letter of Credit or any such transferee. Neither the L/C
Provider nor the L/C Issuing Bank shall be liable for any error, omission,
interruption, loss or delay in transmission, dispatch or delivery of any message
or advice, however transmitted, in connection with any Letter of Credit, except
for direct damages (as opposed to consequential damages, claims in respect of
which are hereby waived by the Master Issuer to the extent permitted by
applicable law) caused by errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the L/C Provider or the L/C Issuing Bank, as
the case may

 

24



--------------------------------------------------------------------------------

be. The Master Issuer agrees that any action taken or omitted by the L/C
Provider or the L/C Issuing Bank, as the case may be, under or in connection
with any Letter of Credit or the related drafts or documents, if done in the
absence of gross negligence or willful misconduct and in accordance with the
standards of care specified in the UCC of the State of New York, shall be
binding on the Master Issuer and shall not result in any liability of the L/C
Provider or the L/C Issuing Bank to the Master Issuer. As between the Master
Issuer and the L/C Issuing Bank, the Master Issuer hereby assumes all risks of
the acts or omissions of any beneficiary or transferee with respect to such
beneficiary’s or transferee’s use of any Letter of Credit. In furtherance of the
foregoing and without limiting the generality thereof, the Master Issuer agrees
with the L/C Issuing Bank that, with respect to documents presented that appear
on their face to be in substantial compliance with the terms of a Letter of
Credit, the L/C Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(c) If any draft shall be presented for payment under any Letter of Credit, the
L/C Provider shall promptly notify the Manager, the Control Party, the Master
Issuer and the Administrative Agent of the date and amount thereof. The
responsibility of the applicable L/C Issuing Bank to the Master Issuer in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit and, in paying such
draft, such L/C Issuing Bank shall not have any responsibility to obtain any
document (other than any sight draft, certificates and documents expressly
required by such Letter of Credit) or to ascertain or inquire as to the validity
or accuracy of any such document or the authority of any Person(s) executing or
delivering any such document.

Section 2.09 L/C Participations.

(a) The L/C Provider irrevocably agrees to grant and hereby grants to each
Committed Note Purchaser, and, to induce the L/C Provider to provide Letters of
Credit hereunder (and, if the L/C Provider is not the L/C Issuing Bank for any
Letter of Credit, to induce the L/C Provider to agree to reimburse such L/C
Issuing Bank for any payment of any drafts presented thereunder), each Committed
Note Purchaser irrevocably and unconditionally agrees to accept and purchase and
hereby accepts and purchases from the L/C Provider, on the terms and conditions
set forth below, for such Committed Note Purchaser’s own account and risk an
undivided interest equal to its Committed Note Purchaser Percentage of the
related Investor Group’s Commitment Percentage of the L/C Provider’s obligations
and rights under and in respect of each Letter of Credit provided hereunder and
the L/C Reimbursement Amount with respect to each draft paid or reimbursed by
the L/C Provider in connection therewith. Subject to Section 2.07(c), each
Committed Note Purchaser unconditionally and irrevocably agrees with the L/C
Provider that, if a draft is paid under any Letter of Credit for which the L/C
Provider is not paid in full by the Master Issuer in accordance with the terms
of this Agreement, such Committed Note Purchaser shall pay to the Administrative
Agent upon demand of the L/C Provider an amount equal to its Committed Note
Purchaser Percentage of the related Investor Group’s Commitment Percentage of
the L/C Reimbursement Amount with respect to such draft, or any part thereof,
that is not so paid.

 

25



--------------------------------------------------------------------------------

(b) If any amount required to be paid by any Committed Note Purchaser to the
Administrative Agent for forwarding to the L/C Provider pursuant to
Section 2.09(a) in respect of any unreimbursed portion of any payment made or
reimbursed by the L/C Provider under any Letter of Credit is paid to the
Administrative Agent for forwarding to the L/C Provider within three
(3) Business Days after the date such payment is due, such Committed Note
Purchaser shall pay to Administrative Agent for forwarding to the L/C Provider
on demand an amount equal to the product of (i) such amount, times (ii) the
daily average Federal Funds Rate during the period from and including the date
such payment is required to the date on which such payment is immediately
available to the L/C Provider, times (iii) a fraction the numerator of which is
the number of days that elapse during such period and the denominator of which
is 360. If any such amount required to be paid by any Committed Note Purchaser
pursuant to Section 2.09(a) is not made available to the Administrative Agent
for forwarding to the L/C Provider by such Committed Note Purchaser within three
(3) Business Days after the date such payment is due, the L/C Provider shall be
entitled to recover from such Committed Note Purchaser, on demand, such amount
with interest thereon calculated from such due date at the Base Rate. A
certificate of the L/C Provider submitted to any Committed Note Purchaser with
respect to any amounts owing under this Section 2.09(b), in the absence of
manifest error, shall be conclusive and binding on such Committed Note
Purchaser. Such amounts payable under this Section 2.09(b) shall be paid without
any deduction for any withholding taxes.

(c) Whenever, at any time after payment has been made under any Letter of Credit
and the L/C Provider has received from any Committed Note Purchaser its pro rata
share of such payment in accordance with Section 2.09(a), the Administrative
Agent or the L/C Provider receives any payment related to such Letter of Credit
(whether directly from the Master Issuer or otherwise, including proceeds of
collateral applied thereto by the L/C Provider), or any payment of interest on
account thereof, the Administrative Agent or the L/C Provider, as the case may
be, will distribute to such Committed Note Purchaser its pro rata share thereof;
provided, however, that in the event that any such payment received by the
Administrative Agent or the L/C Provider, as the case may be, shall be required
to be returned by the Administrative Agent or the L/C Provider, such Committed
Note Purchaser shall return to the Administrative Agent for the account of the
L/C Provider the portion thereof previously distributed by the Administrative
Agent or the L/C Provider, as the case may be, to it.

(d) Each Committed Note Purchaser’s obligation to make the Advances referred to
in Section 2.08(a) and to pay its pro rata share of any unreimbursed draft
pursuant to Section 2.09(a) shall be absolute and unconditional and shall not be
affected by any circumstance, including (i) any setoff, counterclaim,
recoupment, defense or other right that such Committed Note Purchaser or the
Master Issuer may have against the L/C Provider, any L/C Issuing Bank, the
Master Issuer or any other Person for any reason whatsoever; (ii) the occurrence
or continuance of a Default or an Event of Default or the failure to satisfy any
of the other conditions specified in Article VII other than at the time the
related Letter of Credit was issued; (iii) an adverse change in the condition
(financial or otherwise) of the Master Issuer; (iv) any breach of this Agreement
or any other Indenture Document by the

 

26



--------------------------------------------------------------------------------

Master Issuer or any other Person; (v) any amendment, renewal or extension of
any Letter of Credit in compliance with this Agreement or with the terms of such
Letter of Credit, as applicable; or (vi) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.

ARTICLE III

INTEREST AND FEES

Section 3.01 Interest.

(a) To the extent that an Advance is funded or maintained by a Conduit Investor
through the issuance of Commercial Paper, such Advance shall bear interest at
the CP Rate applicable to such Conduit Investor. To the extent that, and only
for so long as, an Advance is funded or maintained by a Conduit Investor through
means other than the issuance of Commercial Paper (based on its determination in
good faith that it is unable to raise or is precluded or prohibited from
raising, or that it is not advisable to raise, funds through the issuance of
Commercial Paper in the commercial paper market of the United States to finance
its purchase or maintenance of such Advance or any portion thereof (which
determination may be based on any allocation method employed in good faith by
such Conduit Investor), including by reason of market conditions or by reason of
insufficient availability under any of its Program Support Agreement or the
downgrading of any of its Program Support Providers), such Advance shall bear
interest at (i) the Base Rate or (ii) if the required notice has been given
pursuant to Section 3.01(b) with respect to such Advance, for any Eurodollar
Interest Accrual Period, the Eurodollar Rate applicable to such Eurodollar
Interest Accrual Period for such Advance, in each case except as otherwise
provided in the definition of Eurodollar Interest Accrual Period or in
Section 3.03 or 3.04. Each Advance funded or maintained by a Committed Note
Purchaser or a Program Support Provider shall bear interest at (i) the Base Rate
or (ii) if the required notice has been given pursuant to Section 3.01(b) with
respect to such Advance, for any Eurodollar Interest Accrual Period, the
Eurodollar Rate applicable to such Eurodollar Interest Accrual Period for such
Advance, in each case except as otherwise provided in the definition of
Eurodollar Interest Accrual Period or in Section 3.03 or 3.04. By (x) 11:00 a.m.
(New York City time) on the second Business Day preceding each Quarterly
Calculation Date, each Funding Agent shall notify the Administrative Agent of
the applicable CP Rate for each Advance made by its Investor Group that was
funded or maintained through the issuance of Commercial Paper and was
outstanding during all or any portion of the Interest Accrual Period ending
immediately prior to such Quarterly Calculation Date and (y) 3:00 p.m. (New York
City time) on the second Business Day preceding each Quarterly Calculation Date,
the Administrative Agent shall notify the Master Issuer, the Manager, the
Trustee, the Servicer and the Funding Agents of such applicable CP Rate and of
the applicable interest rate for each other Advance for such Interest Accrual
Period and of the amount of interest accrued on Advances during such Interest
Accrual Period.

(b) With respect to any Advance (other than one funded or maintained by a
Conduit Investor through the issuance of Commercial Paper), so long as no
Potential Rapid Amortization Event, Rapid Amortization Period or Event of
Default has commenced and is continuing, the Master Issuer may elect that such
Advance bear interest at the

 

27



--------------------------------------------------------------------------------

Eurodollar Rate for any Eurodollar Interest Accrual Period (which shall be a
period with a term of, at the election of the Master Issuer subject to the
proviso in the definition of Eurodollar Interest Accrual Period, one month, two
months, three months or six months) while such Advance is outstanding to the
extent provided in Section 3.01(a) by giving notice thereof (including notice of
the Master Issuer’s election of the term for the applicable Eurodollar Interest
Accrual Period) to the Funding Agents prior to 2:00 p.m. (New York City time) on
the date which is three (3) Eurodollar Business Days prior to the commencement
of such Eurodollar Interest Accrual Period. If such notice is not given in a
timely manner, such Advance shall bear interest at the Base Rate. Each such
conversion to or continuation of Eurodollar Advances for a new Eurodollar
Interest Accrual Period in accordance with this Section 3.01(b) shall be in an
aggregate principal amount of $100,000 or an integral multiple of $100,000 in
excess thereof.

(c) Any outstanding Swingline Loans and Unreimbursed L/C Drawings shall bear
interest at the Base Rate. By (x) 11:00 a.m. (New York City time) on the second
Business Day preceding each Quarterly Calculation Date, the Swingline Lender
shall notify the Administrative Agent in reasonable detail of the amount of
interest accrued on any Swingline Loans during the Interest Accrual Period
ending on such date and the L/C Provider shall notify the Administrative Agent
in reasonable detail of the amount of interest accrued on any Unreimbursed L/C
Drawings during such Interest Accrual Period and the amount of fees accrued on
any Undrawn L/C Face Amounts during such Interest Accrual Period and (y) 3:00
p.m. on such date, the Administrative Agent shall notify the Servicer, the
Trustee, the Master Issuer and the Manager of the amount of such accrued
interest and fees as set forth in such notices.

(d) All accrued interest pursuant to Section 3.01(a) or (c) shall be due and
payable in arrears on each Quarterly Payment Date in accordance with the
applicable provisions of the Indenture.

(e) In addition, under the circumstances set forth in Section 3.4 of the Series
2015-1 Supplement, the Master Issuer shall pay quarterly interest in respect of
the Series 2015-1 Class A-1 Outstanding Principal Amount in an amount equal to
the Series 2015-1 Class A-1 Quarterly Post-Renewal Date Contingent Interest
payable pursuant to such Section 3.4 subject to and in accordance with the
Priority of Payments.

(f) All computations of interest at the CP Rate and the Eurodollar Rate, all
computations of Series 2015-1 Class A-1 Quarterly Post-Renewal Date Contingent
Interest (other than any accruing on any Base Rate Advances) and all
computations of fees shall be made on the basis of a year of 360 days and the
actual number of days elapsed. All computations of interest at the Base Rate and
all computations of Series 2015-1 Class A-1 Quarterly Post-Renewal Date
Contingent Interest accruing on any Base Rate Advances shall be made on the
basis of a 365 (or 366, as applicable) day year and actual number of days
elapsed. Whenever any payment of interest, principal or fees hereunder shall be
due on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in the
computation of the amount of interest owed. Interest shall accrue on each
Advance, Swingline Loan and Unreimbursed L/C Drawing from and including the day
on which it is made to but excluding the date of repayment thereof.

 

28



--------------------------------------------------------------------------------

Section 3.02 Fees.

(a) The Master Issuer shall pay to the Administrative Agent for its own account
the Administrative Agent Fees (as defined in the Series 2015-1 Class A-1 VFN Fee
Letter, collectively, the “Administrative Agent Fees”) in accordance with the
terms of the Series 2015-1 Class A-1 VFN Fee Letter and subject to the Priority
of Payments.

(b) On each Quarterly Payment Date on or prior to the Commitment Termination
Date, the Master Issuer shall, in accordance with Section 4.01, pay to each
Funding Agent, for the account of the related Committed Note Purchaser(s), the
Undrawn Commitment Fees (as defined in the Series 2015-1 Class A-1 VFN Fee
Letter, the “Undrawn Commitment Fees”) in accordance with the terms of the
Series 2015-1 Class A-1 VFN Fee Letter and subject to the Priority of Payments.

(c) The Master Issuer shall pay (i) the fees required pursuant to Section 2.07
in respect of Letters of Credit and (ii) any other fees set forth in the Series
2015-1 Class A-1 VFN Fee Letter (including the Upfront Commitment Fee and any
Extension Fees (each, as defined in the Series 2015-1 Class A-1 VFN Fee Letter))
subject to the Priority of Payments.

(d) All fees payable pursuant to this Section 3.02 shall be calculated in
accordance with Section 3.01(f) and paid on the date due in accordance with the
applicable provisions of the Indenture. Once paid, all fees shall be
nonrefundable under all circumstances other than manifest error.

Section 3.03 Eurodollar Lending Unlawful. If any Investor or Program Support
Provider shall determine that any Change in Law makes it unlawful, or any
Official Body asserts that it is unlawful, for any such Person to fund or
maintain any Advance as a Eurodollar Advance, the obligation of such Person to
fund or maintain any such Advance as a Eurodollar Advance shall, upon such
determination, forthwith be suspended until such Person shall notify the
Administrative Agent, the related Funding Agent, the Manager and the Master
Issuer that the circumstances causing such suspension no longer exist, and all
then-outstanding Eurodollar Advances of such Person shall be automatically
converted into Base Rate Advances at the end of the then-current Eurodollar
Interest Accrual Period with respect thereto or sooner, if required by such law
or assertion. For purposes of this Agreement, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all regulations, requests, guidelines or
directives issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case,
pursuant to Basel III, are deemed to have gone into effect and been adopted
subsequent to the date hereof.

 

29



--------------------------------------------------------------------------------

Section 3.04 Deposits Unavailable. If the Administrative Agent shall have
determined that:

(a) by reason of circumstances affecting the relevant market, adequate and
reasonable means do not exist for ascertaining the interest rate applicable
hereunder to the Eurodollar Advances; or

(b) with respect to any interest rate otherwise applicable hereunder to any
Eurodollar Advances the Eurodollar Interest Accrual Period for which has not
then commenced, Investor Groups holding in the aggregate more than 50% of the
Eurodollar Advances have determined that such interest rate will not adequately
reflect the cost to them of funding, agreeing to fund or maintaining such
Eurodollar Advances for such Eurodollar Interest Accrual Period,

then, upon notice from the Administrative Agent (which, in the case of clause
(b) above, the Administrative Agent shall give upon obtaining actual knowledge
that such percentage of the Investor Groups have so determined) to the Funding
Agents, the Manager and the Master Issuer, the obligations of the Investors to
fund or maintain any Advance as a Eurodollar Advance after the end of the
then-current Eurodollar Interest Accrual Period, if any, with respect thereto
shall forthwith be suspended and on the date such notice is given such Advances
will convert to Base Rate Advances until the Administrative Agent has notified
the Funding Agents and the Master Issuer that the circumstances causing such
suspension no longer exist.

Section 3.05 Increased Costs, etc.The Master Issuer agrees to reimburse each
Investor and any Program Support Provider (each, an “Affected Person”, which
term, for purposes of Sections 3.07 and 3.08, shall also include the Swingline
Lender and the L/C Issuing Bank) for any increase in the cost of, or any
reduction in the amount of any sum receivable by any such Affected Person,
including reductions in the rate of return on such Affected Person’s capital, in
respect of funding or maintaining (or of its obligation to fund or maintain) any
Advances that arise in connection with any Change in Law, except for any Change
in Law with respect to increased capital costs and taxes which shall be governed
by Sections 3.07 and 3.08, respectively (whether or not amounts are payable
thereunder in respect thereof). For purposes of this Agreement, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all regulations,
requests, guidelines or directives issued in connection therewith and (ii) all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III, are deemed to have gone into
effect and been adopted subsequent to the date hereof. Each such demand shall be
provided to the related Funding Agent and the Master Issuer in writing and shall
state, in reasonable detail, the reasons therefor and the additional amount
required fully to compensate such Affected Person for such increased cost or
reduced amount of return. Such additional amounts (“Increased Costs”) shall be
deposited into the Collection Account by the Master Issuer within seven
(7) Business Days of receipt of such notice to be payable as Class A-1 Notes
Other Amounts, subject to and in accordance with the Priority of Payments, to
the Administrative Agent and by the Administrative Agent to such Funding Agent
and by such Funding Agent directly to such Affected Person, and such notice
shall, in the absence of manifest error, be conclusive and binding on the Master
Issuer; provided that with

 

30



--------------------------------------------------------------------------------

respect to any notice given to the Master Issuer under this Section 3.05, the
Master Issuer shall not be under any obligation to pay any amount with respect
to any period prior to the date that is nine months prior to such demand if the
relevant Affected Person knew or could reasonably have been expected to know of
the circumstances giving rise to such increased costs or reductions in the rate
of return (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the nine-month period referred to above shall
be extended to include the period of retroactive effect thereof).

Section 3.06 Funding Losses. In the event any Affected Person shall incur any
loss or expense (including any loss or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by such Affected
Person to fund or maintain any portion of the principal amount of any Advance as
a Eurodollar Advance) as a result of:

(a) any conversion, repayment, prepayment or redemption (for any reason,
including, without limitation, as a result of any Decrease or the acceleration
of the maturity of such Eurodollar Advance) of the principal amount of any
Eurodollar Advance on a date other than the scheduled last day of the Eurodollar
Interest Accrual Period applicable thereto;

(b) any Advance not being funded or maintained as a Eurodollar Advance after a
request therefor has been made in accordance with the terms contained herein
(for a reason other than the failure of such Affected Person to make an Advance
after all conditions thereto have been met); or

(c) any failure of the Master Issuer to make a Decrease, prepayment or
redemption with respect to any Eurodollar Advance after giving notice thereof
pursuant to the applicable provisions of the Series 2015-1 Supplement;

then, upon the written notice of any Affected Person to the related Funding
Agent and the Master Issuer, the Master Issuer shall deposit into the Collection
Account (within seven (7) Business Days of receipt of such notice) to be payable
as Class A-1 Notes Other Amounts, subject to and in accordance with the Priority
of Payments, to the Administrative Agent and by the Administrative Agent to such
Funding Agent and such Funding Agent shall pay directly to such Affected Person
such amount (“Breakage Amount” or “Series 2015-1 Class A-1 Breakage Amount”) as
will (in the reasonable determination of such Affected Person) reimburse such
Affected Person for such loss or expense; provided that with respect to any
notice given to the Master Issuer under this Section 3.06, the Master Issuer
shall not be under any obligation to pay any amount with respect to any period
prior to the date that is nine months prior to such demand if the relevant
Affected Person knew or could reasonably have been expected to know of the
circumstances giving rise to such loss or expense. Such written notice (which
shall include calculations in reasonable detail) shall, in the absence of
manifest error, be conclusive and binding on the Master Issuer.

Section 3.07 Increased Capital or Liquidity Costs. If any Change in Law affects
or would affect the amount of capital or liquidity required or reasonably
expected to be maintained by any Affected Person or any Person controlling such
Affected Person and such Affected Person determines in its sole and absolute
discretion that the rate of return on its or such

 

31



--------------------------------------------------------------------------------

controlling Person’s capital as a consequence of its commitment hereunder or
under a Program Support Agreement or the Advances, Swingline Loans or Letters of
Credit made or issued by such Affected Person is reduced to a level below that
which such Affected Person or such controlling Person would have achieved but
for the occurrence of any such circumstance, then, in any such case after notice
from time to time by such Affected Person (or in the case of an L/C Issuing
Bank, by the L/C Provider) to the related Funding Agent and the Master Issuer
(or, in the case of the Swingline Lender or the L/C Provider, to the Master
Issuer), the Master Issuer shall deposit into the Collection Account within
seven (7) Business Days of the Master Issuer’s receipt of such notice, to be
payable as Class A-1 Notes Other Amounts, subject to and in accordance with the
Priority of Payments, to the Administrative Agent and by the Administrative
Agent to such Funding Agent (or, in the case of the Swingline Lender or the L/C
Provider, directly to such Person) and such Funding Agent shall pay to such
Affected Person, such amounts (“Increased Capital Costs”) as will be sufficient
to compensate such Affected Person or such controlling Person for such reduction
in rate of return; provided that with respect to any notice given to the Master
Issuer under this Section 3.07, the Master Issuer shall not be under any
obligation to pay any amount with respect to any period prior to the date that
is nine months prior to such demand if the relevant Affected Person knew or
could reasonably have been expected to know of the Change in Law (except that,
if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof). A statement of such Affected
Person as to any such additional amount or amounts (including calculations
thereof in reasonable detail), in the absence of manifest error, shall be
conclusive and binding on the Master Issuer. In determining such additional
amount, such Affected Person may use any method of averaging and attribution
that it (in its reasonable discretion) shall deem applicable so long as it
applies such method to other similar transactions. For purposes of this
Agreement, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all regulations, requests, guidelines or directives issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case, pursuant to Basel III, are deemed
to have gone into effect and been adopted subsequent to the date hereof.

Section 3.08 Taxes.

(a) Except as otherwise required by law, all payments by the Master Issuer of
principal of, and interest on, the Advances, the Swingline Loans and the L/C
Obligations and all other amounts payable hereunder (including fees) shall be
made free and clear of and without deduction or withholding for or on account of
any present or future income, excise, documentary, property, stamp or franchise
taxes and other taxes, fees, duties, withholdings or other charges in the nature
of a tax imposed by any taxing authority including all interest, penalties or
additions to tax and other liabilities with respect thereto (all such taxes,
fees, duties, withholdings and other charges, and including all interest,
penalties or additions to tax and other liabilities with respect thereto, being
called “Class A-1 Taxes”), but excluding in the case of any Affected Person
(i) net income, franchise (imposed in lieu of net income) or similar Class A-1
Taxes (and including branch profits or alternative minimum Class A-1 Taxes) and
any other Class A-1 Taxes imposed or levied on the Affected Person as a result
of such Affected Person being organized under the laws of, or having its
principal

 

32



--------------------------------------------------------------------------------

office or, in the case of the Administrative Agent, L/C Provider or Swingline
Lender, its applicable lending office located in, the jurisdiction imposing such
Tax (or any political subdivision or taxing authority thereof or therein) (other
than any such connection arising solely from such Affected Person having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Related Document), (ii) with respect to
any Affected Person organized under the laws of a jurisdiction other than the
United States or any state of the United States (“Foreign Affected Person”), any
withholding tax that is required to be imposed on interest payable to the
Foreign Affected Person at the time the Foreign Affected Person becomes a party
to this Agreement (or designates a new lending office or other office for
receiving payments hereunder), except to the extent that such Foreign Affected
Person (or its assignor, if any) was already entitled, at the time of the
designation of the new lending office or other office (or assignment), to
receive additional amounts from the Master Issuer with respect to withholding
tax, (iii) with respect to any Affected Person any taxes imposed under FATCA and
(iv) any U.S. Federal backup withholding (such Class A-1 Taxes not excluded by
(i),(ii), (iii) and (iv) above being called “Non-Excluded Taxes”). If any
Class A-1 Taxes are imposed and required by law to be withheld or deducted from
any amount payable by the Master Issuer hereunder to an Affected Person, then
(x) if such Class A-1 Taxes are Non-Excluded Taxes, the amount of the payment
shall be increased so that such payment is made, after withholding or deduction
for or on account of such Non-Excluded Taxes, in an amount that is not less than
the amount equal to the sum that would have been received by the Affected Person
had no such deduction or withholding been required and (y) the Master Issuer
shall withhold the amount of such Class A-1 Taxes from such payment (as
increased, if applicable, pursuant to the preceding clause (x)) and shall pay
such amount, subject to and in accordance with the Priority of Payments, to the
taxing authority imposing such Class A-1 Taxes in accordance with applicable
law.

(b) Moreover, if any Non-Excluded Taxes are directly asserted against any
Affected Person or its agent with respect to any payment received by such
Affected Person or its agent from the Master Issuer or otherwise in respect of
any Related Document or the transactions contemplated therein, such Affected
Person or its agent may pay such Non-Excluded Taxes and the Master Issuer will,
within fifteen (15) Business Days of the Master Issuer’s receipt of written
notice stating the amount of such Non-Excluded Taxes (including the calculation
thereof in reasonable detail), deposit into the Collection Account, to be
distributed as Class A-1 Notes Other Amounts, subject to and in accordance with
the Priority of Payments, such additional amounts (collectively, “Increased Tax
Costs,” which term shall include all amounts payable by or on behalf of the
Master Issuer pursuant to this Section 3.08) as is necessary in order that the
net amount retained by such Affected Person or agent after the payment of such
Non-Excluded Taxes (including any Non-Excluded Taxes on such Increased Tax
Costs) shall equal the amount such Person would have received had no such
Non-Excluded Taxes been asserted. Any amount payable to an Affected Person under
this Section 3.08 shall be reduced by, and Increased Tax Costs shall not
include, the amount of incremental damages (including Taxes) due or payable by
the Master Issuer as a direct result of such Affected Person’s failure to demand
from the Master Issuer additional amounts pursuant to this Section 3.08 within
180 days from the date on which the related Non-Excluded Taxes were incurred.

 

33



--------------------------------------------------------------------------------

(c) As promptly as practicable after the payment of any Class A-1 Taxes, and in
any event within thirty (30) days of any such payment being due, the Master
Issuer shall furnish to each applicable Affected Person or its agents a
certified copy of an official receipt (or other documentary evidence
satisfactory to such Affected Person and agents) evidencing the payment of such
Class A-1 Taxes. If the Master Issuer fails to pay any Class A-1 Taxes when due
to the appropriate taxing authority or fail to remit to the Affected Persons or
their agents the required receipts (or such other documentary evidence), the
Master Issuer shall indemnify (by depositing such amounts into the Collection
Account, to be distributed subject to and in accordance with the Priority of
Payments) each Affected Person and its agents for any Non-Excluded Taxes that
may become payable by any such Affected Person or its agents as a result of any
such failure.

(d) Each Affected Person (other than any Affected Person that is not a Foreign
Affected Person and is a corporation for federal tax purposes) on or prior to
the date it becomes a party to this Agreement (and from time to time thereafter
as soon as practicable after the invalidity of any form or document previously
delivered or within a reasonable period of time following a written request by
the Master Issuer) and to the extent permissible under then current law, shall
deliver to the Master Issuer and the Administrative Agent a United States
Internal Revenue Service Form W-8BEN, Form W-BEN-E, Form W-8ECI, Form W-8IMY or
Form W-9, as applicable, or applicable successor form, or, within a reasonable
period of time following a written request by the Master Issuer or the
Administrative Agent, such other forms or documents (or successor forms or
documents), appropriately completed and executed, as may be applicable, as will
permit the Master Issuer or the Administrative Agent (A) to establish the extent
to which a payment to such Affected Person is exempt from withholding or
deduction of United States federal withholding taxes, (B) to determine, if
applicable, the required rate of withholding or deduction and (C) to establish
such Affected Person’s entitlement to any available exemption from, or reduction
of, applicable Taxes in respect of any payments to be made to such Affected
Person pursuant to this Agreement to establish such Affected Person’s status for
withholding tax purposes in an applicable jurisdiction (including, if
applicable, any documentation necessary to prevent withholding under Sections
1471-1474 of the Code). At the times prescribed in the preceding sentence, each
Affected Person shall deliver to the Master Issuer and the Administrative Agent
within a reasonable period of time following a written request by the Master
Issuer or Administrative Agent any other forms or documents (or successor forms
or documents), appropriately completed and executed, as may be applicable to
establish the extent to which a payment to such Affected Person is exempt from
withholding or deduction of Non-Excluded Taxes other than United States federal
withholding taxes, including but not limited to, such information necessary to
claim the benefits of the exemption for portfolio interest under section 881(c)
of the Code. Neither the Master Issuer nor the Administrative Agent shall be
required to pay any increased amount under Section 3.08(a) or Section 3.08(b) to
an Affected Person in respect of the withholding or deduction of United States
federal withholding taxes or other Non-Excluded Taxes imposed as the result of
the failure of such Affected Person to comply with the requirements set forth in
this Section 3.08(d). The Master Issuer and the Administrative Agent (or other
withholding agent selected by the Master Issuer) may rely on any form or
document provided pursuant to this Section 3.08(d) until notified otherwise by
the Affected Person that delivered such form or document. Notwithstanding
anything to the contrary, no Affected Person shall be required to deliver any
documentation that it is not legally obligated to deliver, except to the extent
the documentation is reasonably requested and the Affected Person is legally
eligible to deliver.

 

34



--------------------------------------------------------------------------------

(e) The Administrative Agent, Trustee, Paying Agent or any other withholding
agent may deduct and withhold any Taxes required by any laws to be deducted and
withheld from any payments pursuant to this Agreement.

(f) If any Governmental Authority asserts that the Master Issuer or the
Administrative Agent or other withholding agent did not properly withhold or
backup withhold, as the case may be, any Taxes from payments made to or for the
account of any Affected Person, then to the extent such improper withholding or
backup withholding was directly caused by such Affected Person’s actions or
inactions, such Affected Person shall indemnify the Master Issuer, Trustee,
Paying Agent and the Administrative Agent for any Taxes imposed by any
jurisdiction on the amounts payable to the Master Issuer and the Administrative
Agent under this Section 3.08, and costs and expenses (including attorney costs)
of the Master Issuer, Trustee, Paying Agent and the Administrative Agent. The
obligation of the Affected Persons, severally, under this Section 3.08 shall
survive any assignment of rights by, or the replacement of, an Affected Person
or the termination of the aggregate Commitments, repayment of all other
Obligations hereunder and the resignation of the Administrative Agent.

(g) [Reserved].

(h) Prior to the Closing Date, the Administrative Agent will provide the Master
Issuer with a properly executed and completed IRS Form W-8IMY.

(i) If an Affected Person determines, in its sole reasonable discretion, that it
has received a refund of any Non-Excluded Taxes as to which it has been
indemnified pursuant to this Section 3.08 or as to which it has been paid
additional amounts pursuant to this Section 3.08, it shall promptly notify the
Master Issuer and the Manager in writing of such refund and shall, within 30
days after receipt of a written request from the Master Issuer, pay over such
refund to the Master Issuer (but only to the extent of indemnity payments made
or additional amounts paid to such Affected Person under this Section 3.08 with
respect to the Non-Excluded Taxes giving rise to such refund), net of all
out-of-pocket expenses (including the net amount of Taxes, if any, imposed on or
with respect to such refund or payment) of the Affected Person and without
interest (other than any interest paid by the relevant taxing authority that is
directly attributable to such refund of such Non-Excluded Taxes); provided that
the Master Issuer, immediately upon the request of the Affected Person to the
Master Issuer (which request shall include a calculation in reasonable detail of
the amount to be repaid) agrees to repay the amount of the refund (and any
applicable interest) (plus any penalties, interest or other charges imposed by
the relevant taxing authority with respect to such amount) to the Affected
Person in the event the Affected Person or any other Person is required to repay
such refund to such taxing authority. This Section 3.08 shall not be construed
to require the Affected Person to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the Master
Issuer or any other Person.

 

35



--------------------------------------------------------------------------------

Section 3.09 Change of Lending Office. Each Committed Note Purchaser agrees
that, upon the occurrence of any event giving rise to the operation of
Section 3.05 or 3.07 or the payment of additional amounts to it under
Section 3.08(a) or (b) with respect to such Committed Note Purchaser, it will,
if requested by the Master Issuer, use reasonable efforts (subject to overall
policy considerations of such Committed Note Purchaser) to designate another
lending office for any Advances affected by such event with the object of
avoiding the consequences of such event; provided that such designation is made
on terms that, in the sole judgment of such Committed Note Purchaser, cause such
Committed Note Purchaser and its lending office(s) or its related Conduit
Investor to suffer no economic, legal or regulatory disadvantage; and provided,
further, that nothing in this Section 3.09 shall affect or postpone any of the
obligations of the Master Issuer or the rights of any Committed Note Purchaser
pursuant to Section 3.05, 3.07 and 3.08. If a Committed Note Purchaser notifies
the Master Issuer in writing that such Committed Note Purchaser will be unable
to designate another lending office, the Master Issuer may replace every member
(but not any subset thereof) of such Committed Note Purchaser’s entire Investor
Group by giving written notice to each member of such Investor Group and the
Administrative Agent designating one or more Persons that are willing and able
to purchase each member of such Investor Group’s rights and obligations under
this Agreement for a purchase price that with respect to each such member of
such Investor Group will equal the amount owed to each such member of such
Investor Group with respect to the Series 2015-1 Class A-1 Advance Notes
(whether arising under the Indenture, this Agreement, the Series 2015-1
Class A-1 Advance Notes or otherwise). Upon receipt of such written notice, each
member of such Investor Group shall assign its rights and obligations under this
Agreement pursuant to and in accordance with Sections 9.17(a), (b) and (c), as
applicable, in consideration for such purchase price and at the reasonable
expense of the Master Issuer (including, without limitation, the reasonable
documented fees and out-of-pocket expenses of counsel to each such member);
provided, however, that no member of such Investor Group shall be obligated to
assign any of its rights and obligations under this Agreement if the purchase
price to be paid to such member is not at least equal to the amount owed to such
member with respect to the Series 2015-1 Class A-1 Advance Notes (whether
arising under the Indenture, this Agreement, the Series 2015-1 Class A-1 Advance
Notes or otherwise).

ARTICLE IV

OTHER PAYMENT TERMS

Section 4.01 Time and Method of Payment. Except as otherwise provided in
Section 4.02, all amounts payable to any Funding Agent or Investor hereunder or
with respect to the Series 2015-1 Class A-1 Advance Notes shall be made to the
Administrative Agent for the benefit of the applicable Person, by wire transfer
of immediately available funds in Dollars not later than 3:00 p.m. (New York
City time) on the date due. The Administrative Agent will promptly, and in any
event by 5:00 p.m. (New York City time) on the same Business Day as its receipt
or deemed receipt of the same, distribute to the applicable Funding Agent for
the benefit of the applicable Person, or upon the order of the applicable
Funding Agent for the benefit of the applicable Person, its pro rata share (or
other applicable share as provided herein) of such payment by wire transfer in
like funds as received. Except as otherwise provided in Section 2.07 and
Section 4.02, all amounts payable to the Swingline Lender or the L/C Provider
hereunder or with respect to the Swingline Loans and L/C Obligations shall be
made to or upon the order of the Swingline Lender or the L/C Provider,
respectively, by wire transfer of

 

36



--------------------------------------------------------------------------------

immediately available funds in Dollars not later than 3:00 p.m. (New York City
time) on the date due. Any funds received after that time on such date will be
deemed to have been received on the next Business Day. The Master Issuer’s
obligations hereunder in respect of any amounts payable to any Investor shall be
discharged to the extent funds are disbursed by the Master Issuer to the
Administrative Agent as provided herein or by the Trustee or Paying Agent in
accordance with Section 4.02 whether or not such funds are properly applied by
the Administrative Agent or by the Trustee or Paying Agent. The Administrative
Agent’s obligations hereunder in respect of any amounts payable to any Investor
shall be discharged to the extent funds are disbursed by the Administrative
Agent to the applicable Funding Agent as provided herein whether or not such
funds are properly applied by such Funding Agent.

Section 4.02 Order of Distributions. Subject to Section 9.18(c)(ii), any amounts
deposited into the Series 2015-1 Class A-1 Distribution Account in respect of
accrued interest, letter of credit fees or undrawn commitment fees shall be
distributed by the Trustee or the Paying Agent, as applicable, on the date due
and payable under the Indenture and in the manner provided therein, to the
Series 2015-1 Class A-1 Noteholders of record on the applicable Record Date,
ratably in proportion to the respective amounts due to such payees at each
applicable level of the Priority of Payments in accordance with the applicable
Quarterly Noteholders’ Report, the applicable written report provided to the
Trustee under the Series 2015-1 Supplement or as provided in Section 3.3 of the
Series 2015-1 Supplement. Subject to Section 9.18(c)(ii), any amounts deposited
into the Series 2015-1 Class A-1 Distribution Account in respect of outstanding
principal or face amounts shall be distributed by the Trustee or the Paying
Agent, as applicable, on the date due and payable under the Indenture and in the
manner provided therein, to the Series 2015-1 Class A-1 Noteholders of record on
the applicable Record Date, in the following order of priority in accordance
with the applicable Quarterly Noteholders’ Report, the applicable written report
provided to the Trustee under the Series 2015-1 Supplement or as provided in
Section 3.3 of the Series 2015-1 Supplement: first, to the Swingline Lender and
the L/C Provider in respect of outstanding Swingline Loans and Unreimbursed L/C
Drawings, ratably in proportion to the respective amounts due to such payees;
second, to the other Series 2015-1 Class A-1 Noteholders in respect of their
outstanding Advances, ratably in proportion thereto; and, third, any balance
remaining of such amounts (up to an aggregate amount not to exceed the amount of
Undrawn L/C Face Amounts at such time) shall be paid to the L/C Provider, to be
deposited by the L/C Provider into a cash collateral account in the name of the
L/C Provider in accordance with Section 4.03(b). Any amounts distributed to the
Administrative Agent pursuant to the Priority of Payments in respect of any
other amounts related to the Class A-1 Notes shall be distributed by the
Administrative Agent in accordance with Section 4.01 on the date such amounts
are due and payable hereunder to the applicable Series 2015-1 Class A-1
Noteholders and/or the Administrative Agent for its own account, as applicable,
ratably in proportion to the respective aggregate of such amounts due to such
payees.

Section 4.03 L/C Cash Collateral. (a) If (i) as of five (5) Business Days prior
to the Commitment Termination Date, any Undrawn L/C Face Amounts remain in
effect, the Master Issuer shall either (i) provide cash collateral (in an
aggregate amount equal to the amount of Undrawn L/C Face Amounts at such time,
to the extent that such amount of cash collateral has not been provided pursuant
to Section 4.02 or 9.18(c)(ii)) to the L/C Provider, to be deposited by the L/C
Provider into a cash collateral account in the name of the L/C Provider in
accordance with Section 4.03(b) or (ii) make other arrangements with respect
thereto as may be satisfactory to the L/C Provider in its sole and absolute
discretion.

 

37



--------------------------------------------------------------------------------

(b) All amounts to be deposited in a cash collateral account pursuant to
Section 4.02, Section 4.03(a) or Section 9.18(c)(ii) shall be held by the L/C
Provider as collateral to secure the Master Issuer’s Reimbursement Obligations
with respect to any outstanding Letters of Credit. The L/C Provider shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposit in Eligible Investments, which investments shall be made at the written
direction, and at the risk and expense, of the Master Issuer (provided that if
an Event of Default has occurred and is continuing, such investments shall be
made solely at the option and sole discretion of the L/C Provider), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account and all Taxes on such amounts shall
be payable by the Master Issuer. Moneys in such account shall automatically be
applied by such L/C Provider to reimburse it for any Unreimbursed L/C Drawings.
Upon expiration of all then-outstanding Letters of Credit and payment in full of
all Unreimbursed L/C Drawings, any balance remaining in such account shall be
paid over (i) if the Base Indenture and any Series Supplement remain in effect,
to the Trustee to be deposited into the Collection Account and distributed in
accordance with the terms of the Base Indenture and (ii) otherwise to the Master
Issuer; provided that, upon an Investor ceasing to be a Defaulting Investor in
accordance with Section 9.18(d), any amounts of cash collateral provided
pursuant to Section 9.18(c)(ii) upon such Investor becoming a Defaulting
Investor shall be released and applied as such amounts would have been applied
had such Investor not become a Defaulting Investor.

Section 4.04 Alternative Arrangements with Respect to Letters of Credit.
Notwithstanding any other provision of this Agreement or any Related Document, a
Letter of Credit (other than an Interest Reserve Letter of Credit) shall cease
to be deemed outstanding for all purposes of this Agreement and each other
Related Document if and to the extent that provisions, in form and substance
satisfactory to the L/C Provider (and, if the L/C Provider is not the L/C
Issuing Bank with respect to such Letter of Credit, the L/C Issuing Bank) in its
sole and absolute discretion, have been made with respect to such Letter of
Credit such that the L/C Provider (and, if applicable, the L/C Issuing Bank) has
agreed in writing, with a copy of such agreement delivered to the Administrative
Agent, the Control Party, the Trustee and the Master Issuer, that such Letter of
Credit shall be deemed to be no longer outstanding hereunder, in which event
such Letter of Credit shall cease to be a “Letter of Credit” as such term is
used herein and in the Related Documents.

ARTICLE V

THE ADMINISTRATIVE AGENT AND THE FUNDING AGENTS

Section 5.01 Authorization and Action of the Administrative Agent. Each of the
Lender Parties and the Funding Agents hereby designates and appoints
Coöperatieve Centrale Raiffeisen-Boerenleenbank, B.A.,“Rabobank Nederland,” New
York Branch, as the Administrative Agent hereunder, and hereby authorizes the
Administrative Agent to take such actions as agent on their behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
of this Agreement together with such powers as are

 

38



--------------------------------------------------------------------------------

reasonably incidental thereto. The Administrative Agent shall not have any
duties or responsibilities, except those expressly set forth herein, or any
fiduciary relationship with any Lender Party or any Funding Agent, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities on the part of the Administrative Agent shall be read into this
Agreement or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder, the Administrative Agent shall act solely as
agent for the Lender Parties and the Funding Agents and does not assume nor
shall it be deemed to have assumed any obligation or relationship of trust or
agency with or for the Master Issuer or any of its successors or assigns. The
provisions of this Article (other than the rights of the Master Issuer set forth
in Section 5.07) are solely for the benefit of the Administrative Agent, the
Lender Parties and the Funding Agents, and the Master Issuer shall not have any
rights as a third party beneficiary of any such provisions. The Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, exposes the Administrative Agent to personal liability
or that is contrary to this Agreement or any Requirement of Law. The appointment
and authority of the Administrative Agent hereunder shall terminate upon the
indefeasible payment in full of the Series 2015-1 Class A-1 Notes and all other
amounts owed by the Master Issuer hereunder to the Administrative Agent, all
members of the Investor Groups, the Swingline Lender and the L/C Provider (the
“Aggregate Unpaids”) and termination in full of all Commitments and the
Swingline Commitment and the L/C Commitment.

Section 5.02 Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The exculpatory provisions of this Article shall apply to any such
agents or attorneys-in-fact and shall apply to their respective activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agents or attorneys-in-fact selected by it in
good faith.

Section 5.03 Exculpatory Provisions. Neither the Administrative Agent nor any of
its directors, officers, agents or employees shall be (a) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement (except for its, their or such Person’s own gross negligence or
willful misconduct as determined by a court of competent jurisdiction by a final
and nonappealable judgment), or (b) responsible in any manner to any Lender
Party or any Funding Agent for any recitals, statements, representations or
warranties made by the Master Issuer contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement for the due execution,
legality, value, validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other document furnished in connection
herewith, or for any failure of the Master Issuer to perform its obligations
hereunder, or for the satisfaction of any condition specified in Article VII.
The Administrative Agent shall not be under any obligation to any Investor or
any Funding Agent to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement, or to inspect the properties, books or records of the Master Issuer.
The Administrative Agent shall not be deemed to have knowledge of any Potential
Rapid Amortization Event, Rapid Amortization Event, Default or Event of Default
unless the Administrative Agent has received notice in writing of such event
from the Master Issuer, any Lender Party or any Funding Agent.

 

39



--------------------------------------------------------------------------------

Section 5.04 Reliance. The Administrative Agent shall in all cases be entitled
to rely, and shall be fully protected in relying, upon any document or
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to the Master Issuer),
independent accountants and other experts selected by the Administrative Agent.
The Administrative Agent shall in all cases be fully justified in failing or
refusing to take any action under this Agreement or any other document furnished
in connection herewith unless it shall first receive such advice or concurrence
of any Lender Party or any Funding Agent as it deems appropriate or it shall
first be indemnified to its satisfaction by any Lender Party or any Funding
Agent; provided that unless and until the Administrative Agent shall have
received such advice, the Administrative Agent may take or refrain from taking
any action, as the Administrative Agent shall deem advisable and in the best
interests of the Lender Parties and the Funding Agents. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
in accordance with a request of Investor Groups holding more than 50% of the
Commitments and such request and any action taken or failure to act pursuant
thereto shall be binding upon the Lender Parties and the Funding Agents.

Section 5.05 Non-Reliance on the Administrative Agent and Other Purchasers. Each
of the Lender Parties and the Funding Agents expressly acknowledges that neither
the Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates has made any representations or warranties to it
and that no act by the Administrative Agent hereafter taken, including, without
limitation, any review of the affairs of the Master Issuer, shall be deemed to
constitute any representation or warranty by the Administrative Agent. Each of
the Lender Parties and the Funding Agents represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent and based on such documents and information as it
has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Master Issuer and made its own decision to enter into
this Agreement.

Section 5.06 The Administrative Agent in its Individual Capacity. The
Administrative Agent and any of its Affiliates may make loans to, accept
deposits from, and generally engage in any kind of business with the Master
Issuer or any Affiliate of the Master Issuer as though the Administrative Agent
were not the Administrative Agent hereunder.

Section 5.07 Successor Administrative Agent; Defaulting Administrative Agent.

(a) The Administrative Agent may, upon 30 days’ notice to the Master Issuer and
each of the Lender Parties and the Funding Agents, and the Administrative Agent
will, upon the direction of Investor Groups holding 100% of the Commitments
(excluding any Commitments held by Defaulting Investors), resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments
(excluding any Commitments held by the resigning Administrative Agent or its
Affiliates, and if all Commitments are held by the resigning Administrative
Agent or its

 

40



--------------------------------------------------------------------------------

Affiliates, then the Master Issuer), during such 30-day period, shall appoint an
Affiliate of a member of the Investor Groups as a successor administrative
agent, subject to the consent of (i) the Master Issuer at all times other than
while an Event of Default has occurred and is continuing (which consent of the
Master Issuer shall not be unreasonably withheld) and (ii) the Control Party
(which consent of the Control Party shall not be unreasonably withheld or
delayed); provided that the Commitment of any Defaulting Investor shall be
disregarded in the determination of whether any threshold percentage of
Commitments has been met under this Section 5.07(a). If for any reason no
successor Administrative Agent is appointed by the Investor Groups during such
30-day period, then effective upon the expiration of such 30-day period, the
Master Issuer shall make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2015-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Master Issuer for all purposes shall deal directly with the Funding Agents or
the Swingline Lender or the L/C Provider, as applicable, until such time, if
any, as a successor administrative agent is appointed as provided above, and the
Master Issuer shall instruct the Trustee in writing accordingly. After any
retiring Administrative Agent’s resignation hereunder as Administrative Agent,
the provisions of Section 9.05 and this Article V shall inure to its benefit as
to any actions taken or omitted to be taken by it while it was the
Administrative Agent under this Agreement.

(b) The Master Issuer may, upon the occurrence of any of the following events
(any such event, a “Defaulting Administrative Agent Event”) and with the consent
of Investor Groups holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50% of the Commitments, two thirds of the Commitments,
remove the Administrative Agent and, upon such removal, the Investor Groups
holding more than 50% of the Commitments in the case of clause (i) above or two
thirds of the Commitments in the case of clause (ii) above (provided that the
Commitment of any Defaulting Investor shall be disregarded in the determination
of whether any threshold percentage of Commitments has been met under this
Section 5.07(b)) shall appoint an Affiliate of a member of the Investor Groups
as a successor administrative agent, subject to the consent of (x) the Master
Issuer at all times other than while an Event of Default has occurred and is
continuing (which consent of the Master Issuer shall not be unreasonably
withheld) and (y) the Control Party (which consent of the Control Party shall
not be unreasonably withheld or delayed): (i) an Event of Bankruptcy with
respect to the Administrative Agent; (ii) if the Person acting as Administrative
Agent or an Affiliate thereof is also an Investor, any other event pursuant to
which such Person becomes a Defaulting Investor; (iii) the failure by the
Administrative Agent to pay or remit any funds required to be remitted when due
(in each case, if amounts are available for payment or remittance in accordance
with the terms of this Agreement for application to the payment or remittance
thereof) which continues for two (2) Business Days after such funds were
required to be paid or remitted; (iv) any representation, warranty,
certification or statement made by the Administrative Agent under this Agreement
or in any agreement, certificate, report or other document furnished by the
Administrative Agent proves to have been false or misleading in any material
respect as of the time made or deemed made, and if such representation,
warranty, certification or statement is susceptible of remedy in all material
respects, is not remedied within thirty (30) calendar days after knowledge
thereof or notice by the Master Issuer to the Administrative Agent, and if not
susceptible of remedy in

 

41



--------------------------------------------------------------------------------

all material respects, upon notice by the Master Issuer to the Administrative
Agent or (v) any act constituting the gross negligence or willful misconduct of
the Administrative Agent. If for any reason no successor Administrative Agent is
appointed by the Investor Groups within 30 days of the Administrative Agent’s
removal pursuant to the immediately preceding sentence, then effective upon the
expiration of such 30-day period, the Master Issuer shall make all payments in
respect of the Aggregate Unpaids or under any fee letter delivered in connection
herewith (including, without limitation, the Series 2015-1 Class A-1 VFN Fee
Letter) directly to the Funding Agents or the Swingline Lender or the L/C
Provider, as applicable, and the Master Issuer for all purposes shall deal
directly with the Funding Agents or the Swingline Lender or the L/C Provider, as
applicable, until such time, if any, as a successor administrative agent is
appointed as provided above, and the Master Issuer shall instruct the Trustee in
writing accordingly. After any Administrative Agent’s removal hereunder as
Administrative Agent, the provisions of Section 9.05 and this Article V shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was the Administrative Agent under this Agreement.

(c) If a Defaulting Administrative Agent Event has occurred and is continuing,
the Master Issuer may make all payments in respect of the Aggregate Unpaids or
under any fee letter delivered in connection herewith (including, without
limitation, the Series 2015-1 Class A-1 VFN Fee Letter) directly to the Funding
Agents or the Swingline Lender or the L/C Provider, as applicable, and the
Master Issuer for all purposes may deal directly with the Funding Agents or the
Swingline Lender or the L/C Provider, as applicable.

Section 5.08 Authorization and Action of Funding Agents. Each Investor is hereby
deemed to have designated and appointed its related Funding Agent set forth next
to such Investor’s name on Schedule I (or identified as such Investor’s Funding
Agent pursuant to any applicable Assignment and Assumption Agreement or Investor
Group Supplement) as the agent of such Person hereunder, and hereby authorizes
such Funding Agent to take such actions as agent on its behalf and to exercise
such powers as are delegated to such Funding Agent by the terms of this
Agreement together with such powers as are reasonably incidental thereto. Each
Funding Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with the related
Investor Group, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities on the part of such Funding Agent shall be read into
this Agreement or otherwise exist for such Funding Agent. In performing its
functions and duties hereunder, each Funding Agent shall act solely as agent for
the related Investor Group and does not assume nor shall it be deemed to have
assumed any obligation or relationship of trust or agency with or for the Master
Issuer, any of its successors or assigns or any other Person. Each Funding Agent
shall not be required to take any action that exposes such Funding Agent to
personal liability or that is contrary to this Agreement or any Requirement of
Law. The appointment and authority of the Funding Agents hereunder shall
terminate upon the indefeasible payment in full of the Aggregate Unpaids of the
Investor Groups and the termination in full of all the Commitments.

Section 5.09 Delegation of Duties. Each Funding Agent may execute any of its
duties under this Agreement by or through agents or attorneys-in-fact and shall
be entitled to advice of counsel concerning all matters pertaining to such
duties. Each Funding Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it in good faith.

 

42



--------------------------------------------------------------------------------

Section 5.10 Exculpatory Provisions. Each Funding Agent and its Affiliates, and
each of their directors, officers, agents or employees shall not be (a) liable
for any action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement (except for its, their or such Person’s own gross
negligence or willful misconduct), or (b) responsible in any manner to the
related Investor Group for any recitals, statements, representations or
warranties made by the Master Issuer contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received under or in connection with, this Agreement, or for the value,
validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other document furnished in connection herewith, or for any
failure of the Master Issuer to perform its obligations hereunder, or for the
satisfaction of any condition specified in Article VII. Each Funding Agent shall
not be under any obligation to the related Investor Group to ascertain or to
inquire as to the observance or performance of any of the agreements or
covenants contained in, or conditions of, this Agreement, or to inspect the
properties, books or records of the Master Issuer. Each Funding Agent shall not
be deemed to have knowledge of any Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default unless such Funding Agent has
received notice of such event from the Master Issuer or any member of the
related Investor Group.

Section 5.11 Reliance. Each Funding Agent shall in all cases be entitled to
rely, and shall be fully protected in relying, upon any document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of the
Administrative Agent and legal counsel (including, without limitation, counsel
to the Master Issuer), independent accountants and other experts selected by
such Funding Agent. Each Funding Agent shall in all cases be fully justified in
failing or refusing to take any action under this Agreement or any other
document furnished in connection herewith unless it shall first receive such
advice or concurrence of the related Investor Group as it deems appropriate or
it shall first be indemnified to its satisfaction by the related Investor Group;
provided that unless and until such Funding Agent shall have received such
advice, such Funding Agent may take or refrain from taking any action, as such
Funding Agent shall deem advisable and in the best interests of the related
Investor Group. Each Funding Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of the
related Investor Group and such request and any action taken or failure to act
pursuant thereto shall be binding upon the related Investor Group.

Section 5.12 Non-Reliance on the Funding Agent and Other Purchasers. The related
Investor Group expressly acknowledges that its Funding Agent and any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates has not
made any representations or warranties to it and that no act by such Funding
Agent hereafter taken, including, without limitation, any review of the affairs
of the Master Issuer, shall be deemed to constitute any representation or
warranty by such Funding Agent. The related Investor Group represents and
warrants to such Funding Agent that it has and will, independently and without
reliance upon such Funding Agent and based on such documents and information as
it has deemed appropriate, made its own appraisal of and investigation into the
business, operations, property, prospects, financial and other conditions and
creditworthiness of the Master Issuer and made its own decision to enter into
this Agreement.

 

43



--------------------------------------------------------------------------------

Section 5.13 The Funding Agent in its Individual Capacity. Each Funding Agent
and any of its Affiliates may make loans to, accept deposits from, and generally
engage in any kind of business with the Master Issuer or any Affiliate of the
Master Issuer as though such Funding Agent were not a Funding Agent hereunder.

Section 5.14 Successor Funding Agent. Each Funding Agent will, upon the
direction of the related Investor Group, resign as such Funding Agent. If such
Funding Agent shall resign, then the related Investor Group shall appoint an
Affiliate of a member of the related Investor Group as a successor funding agent
(it being understood that such resignation shall not be effective until such
successor is appointed). After any retiring Funding Agent’s resignation
hereunder as Funding Agent, subject to the limitations set forth herein, the
provisions of Section 9.05 and this Article V shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was the Funding Agent
under this Agreement.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 The Master Issuer. The Master Issuer and the Guarantors jointly and
severally represents and warrants to the Administrative Agent and each Lender
Party, as of the date of this Agreement, as of the Closing Date and as of each
Advance made hereunder, that:

(a) each of its representations and warranties made in favor of the Trustee or
the Noteholders in the Indenture and the other Related Documents (other than a
Related Document relating solely to a Series of Notes other than the Series
2015-1 Notes) is true and correct (a) if not qualified as to materiality or
Material Adverse Effect, in all material respects and (b) if qualified as to
materiality or Material Adverse Effect, in all respects, as of the date
originally made, as of the date hereof and as of the Closing Date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date);

(b) no Potential Rapid Amortization Event, Rapid Amortization Event, Default or
Event of Default has occurred and is continuing;

(c) neither it nor or any of its Affiliates, have, directly or through an agent,
engaged in any form of general solicitation or general advertising in connection
with the offering of the Series 2015-1 Class A-1 Notes under the Securities Act
or in any manner involving a public offering within the meaning of
Section 4(a)(2) of the Securities Act including, but not limited to, articles,
notices or other communications published in any newspaper, magazine, or similar
medium or broadcast over television or radio or any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising;
provided that no representation or warranty is made with respect to the Lender
Parties and their Affiliates; and neither the Master Issuer nor any of its
Affiliates have entered into any contractual arrangement with respect to the
distribution of the Series 2015-1 Class A-1 Notes, except for this Agreement and
the other Related Documents, and the Master Issuer will not enter into any such
arrangement;

 

44



--------------------------------------------------------------------------------

(d) neither they nor any of their Affiliates have, directly or through any
agent, sold, offered for sale, solicited offers to buy or otherwise negotiated
in respect of, any “security” (as defined in the Securities Act) that is or will
be integrated with the sale of the Series 2015-1 Class A-1 Notes in a manner
that would require the registration of the Series 2015-1 Class A-1 Notes under
the Securities Act;

(e) assuming the representations and warranties of each Lender Party set forth
in Section 6.03 of this Agreement are true and correct, the offer and sale of
the Series 2015-1 Class A-1 Notes in the manner contemplated by this Agreement
is a transaction exempt from the registration requirements of the Securities
Act, and the Base Indenture is not required to be qualified under the United
States Trust Indenture Act of 1939, as amended;

(f) the Master Issuer has furnished to the Administrative Agent and each Funding
Agent true, accurate and complete copies of all other Related Documents
(excluding Series Supplements and other Related Documents relating solely to a
Series of Notes other than the Series 2015-1 Notes) to which they are a party as
of the Closing Date, all of which Related Documents are in full force and effect
as of the Closing Date and no terms of any such agreements or documents have
been amended, modified or otherwise waived as of such date, other than such
amendments, modifications or waivers about which the Master Issuer has informed
each Funding Agent, the Swingline Lender and the L/C Provider;

(g) the Master Issuer is not an “investment company” as defined in
Section 3(a)(1) of the Investment Company Act of 1940, as amended, and therefore
has no need (x) to rely solely on the exemption from the definition of
“investment company” set forth in Section 3(c)(1) and/or Section 3(c)(7) of the
Investment Company Act of 1940, as amended, or (y) to be entitled to the benefit
of the exclusion for loan securitizations in the Volcker Rule under 10 C.F.R.
248.10(c)(8);

(h) the Master Issuer and each Guarantor have not (i) made any unlawful
contribution, gift, entertainment or other unlawful expense relating to
political activity; (ii) made any direct or indirect unlawful payment to any
domestic governmental official or “foreign official” (as defined in the U.S.
Foreign Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (collectively, the “FCPA”) or employee; (iii) violated any provision
of the FCPA, the Bribery Act of 2010 of the United Kingdom or any applicable
non-U.S. anti-bribery statute or regulation; or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other unlawful payment; and the Master
Issuer and Guarantors conduct their respective businesses in compliance with the
FCPA and maintain policies and procedures designed to ensure, and which are
reasonably expected to continue to ensure, continued compliance therewith;

(i) each of the Master Issuer and each Guarantor, as applicable, are and have
been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, the money laundering statutes of
all applicable jurisdictions, the rules and

 

45



--------------------------------------------------------------------------------

regulations thereunder and any related or similar rules, regulations or
guidelines issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Master Issuer or any Guarantor, as applicable, with respect to the
Money Laundering Laws is pending or, to the knowledge of such relevant entity,
threatened; and

(j) neither the Master Issuer nor any Guarantor is currently the subject or
target of any sanctions administered or enforced by the United States
Government, including, without limitation, the U.S. Department of the Treasury’s
Office of Foreign Assets Control (“OFAC”), the U.S. Department of State, the
United Nations Security Council, the European Union, Her Majesty’s Treasury or
other relevant sanctions authority (collectively, “Sanctions”); nor is such
relevant entity located, organized or resident in a country or territory that is
the subject of Sanctions; and the Master Issuer and each Guarantor will not
directly or indirectly use the proceeds of the offering, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of or
business with any person, or in any country or territory, that currently is the
subject or target of any Sanctions or in any other manner that would reasonably
be expected to result in a violation by any person (including any person
participating in the transaction whether as underwriter, advisor, investor or
otherwise) of Sanctions.

Section 6.02 The Manager. The Manager represents and warrants to the
Administrative Agent and each Lender Party as of the date of this Agreement, as
of the Closing Date and as of the date of each Advance made hereunder, that each
representation and warranty made by it in any Related Document (other than a
Related Document relating solely to a Series of Notes other than the Series
2015-1 Notes and other than any representation or warranty in Section 4.1(i) or
(j) of any Contribution Agreement, Section 2.1(g) or (h) of the Representations
and Warranties Agreement or Article V of the Management Agreement) to which it
is a party (including any representations and warranties made by it in its
capacity as Manager) is true and correct (a) if not qualified as to materiality
or Material Adverse Effect, in all material respects and (b) if qualified as to
materiality or Material Adverse Effect, in all respects as of the date
originally made, as of the date hereof and as of the Closing Date (unless stated
to relate solely to an earlier date, in which case such representations and
warranties were true and correct in all material respects as of such earlier
date).

Section 6.03 Lender Parties. Each of the Lender Parties represents and warrants
to the Master Issuer and the Manager as of the date hereof (or, in the case of a
successor or assign of an Investor, as of the subsequent date on which such
successor or assign shall become or be deemed to become a party hereto) that:

(a) it has had an opportunity to discuss the Master Issuer’s and the Manager’s
business, management and financial affairs, and the terms and conditions of the
proposed purchase of the Series 2015-1 Class A-1 Notes, with the Master Issuer
and the Manager and their respective representatives;

 

46



--------------------------------------------------------------------------------

(b) it is an “accredited investor” within the meaning of Rule 501(a)(1), (2),
(3) or (7) of Regulation D under the Securities Act, a “qualified institutional
buyer” within the meaning of Rule 144A under the Securities Act and a “qualified
purchaser” within the meaning of Section 2(a)(51) of the Investment Company Act
and has sufficient knowledge and experience in financial and business matters to
be capable of evaluating the merits and risks of investing in, and is able and
prepared to bear the economic risk of investing in, the Series 2015-1 Class A-1
Notes;

(c) it is purchasing the Series 2015-1 Class A-1 Notes for its own account, or
for the account of one or more “accredited investors” within the meaning of Rule
501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act that meet
the criteria described in clause (b) above and for which it is acting with
complete investment discretion, for investment purposes only and not with a view
to distribution, subject, nevertheless, to the understanding that the
disposition of its property shall at all times be and remain within its control,
and neither it nor its Affiliates has engaged in any general solicitation or
general advertising within the meaning of the Securities Act, or the rules and
regulations promulgated thereunder, with respect to the Series 2015-1 Class A-1
Notes;

(d) it understands that (i) the Series 2015-1 Class A-1 Notes have not been and
will not be registered or qualified under the Securities Act or any applicable
state securities laws or the securities laws of any other jurisdiction and are
being offered only in a transaction not involving any public offering within the
meaning of the Securities Act and may not be resold or otherwise transferred
unless so registered or qualified or unless an exemption from registration or
qualification is available and an opinion of counsel shall have been delivered
in advance to the Master Issuer, (ii) the Master Issuer is not required to
register the Series 2015-1 Class A-1 Notes under the Securities Act or any
applicable state securities laws or the securities laws of any other
jurisdiction, (iii) any permitted transferee hereunder must be a “qualified
purchaser” within the meaning of Section 2(a)(51) of the Investment Company Act
and otherwise meet the criteria in clause (b) above and (iv) any transfer must
comply with the provisions of Section 2.8 of the Base Indenture, Section 4.3 of
the Series 2015-1 Supplement and Section 9.03 or 9.17, as applicable, of this
Agreement;

(e) it will comply with the requirements of Section 6.03(d), above, in
connection with any transfer by it of the Series 2015-1 Class A-1 Notes;

(f) it understands that the Series 2015-1 Class A-1 Notes will bear the legend
set out in the form of Series 2015-1 Class A-1 Notes attached to the Series
2015-1 Supplement and be subject to the restrictions on transfer described in
such legend;

(g) it will obtain for the benefit of the Master Issuer from any purchaser of
the Series 2015-1 Class A-1 Notes substantially the same representations and
warranties contained in the foregoing paragraphs; and

(h) it has executed a Purchaser’s Letter substantially in the form of Exhibit D
hereto.

 

47



--------------------------------------------------------------------------------

ARTICLE VII

CONDITIONS

Section 7.01 Conditions to Issuance and Effectiveness. Each Lender Party will
have no obligation to purchase the Series 2015-1 Class A-1 Notes hereunder on
the Closing Date, and the Commitments, the Swingline Commitment and the L/C
Commitment will not become effective, unless:

(a) the Base Indenture, the Series 2015-1 Supplement, the Guarantee and
Collateral Agreement and the other Related Documents shall be in full force and
effect;

(b) on the Closing Date, the Administrative Agent shall have received a letter,
in form and substance reasonably satisfactory to it, from S&P stating that a
long-term rating of “BBB” has been assigned to the Series 2015-1 Class A-1
Notes;

(c) at the time of such issuance, the additional conditions set forth in
Schedule III and all other conditions to the issuance of the Series 2015-1
Class A-1 Notes under the Indenture shall have been satisfied or waived by such
Lender Party.

Section 7.02 Conditions to Initial Extensions of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, the initial Borrowing hereunder, and the obligations of the Swingline
Lender and the L/C Provider to fund the initial Swingline Loan or provide the
initial Letter of Credit hereunder, respectively, shall be subject to the
satisfaction of the conditions precedent that (a) each Funding Agent shall have
received a duly executed and authenticated Series 2015-1 Class A-1 Advance Note
registered in its name or in such other name as shall have been directed by such
Funding Agent and stating that the principal amount thereof shall not exceed the
Maximum Investor Group Principal Amount of the related Investor Group, (b) each
of the Swingline Lender and the L/C Provider shall have received a duly executed
and authenticated Series 2015-1 Class A-1 Swingline Note or Series 2015-1
Class A-1 L/C Note, as applicable, registered in its name or in such other name
as shall have been directed by it and stating that the principal amount thereof
shall not exceed the Swingline Commitment or L/C Commitment, respectively, and
(c) the Master Issuer shall have paid all fees required to be paid by it under
the Related Documents on the Closing Date, including all fees required
hereunder.

Section 7.03 Conditions to Each Extension of Credit. The election of each
Conduit Investor to fund, and the obligation of each Committed Note Purchaser to
fund, any Borrowing on any day (including the initial Borrowing but excluding
any Borrowings to repay Swingline Loans or L/C Obligations pursuant to
Section 2.05, 2.06 or 2.08, as applicable), and the obligations of the Swingline
Lender to fund any Swingline Loan (including the initial one) and of the L/C
Provider to provide any Letter of Credit (including the initial one),
respectively, shall be subject to the conditions precedent that on the date of
such funding or provision, before and after giving effect thereto and to the
application of any proceeds therefrom, the following statements shall be true
(without regard to any waiver, amendment or other modification of this
Section 7.03 or any definitions used herein consented to by the Control Party
unless Investors holding more than (i) if no single Investor Group holds more
than 50% of the Commitments, 50% of the Commitments or (ii) if a single Investor
Group holds more than 50%

 

48



--------------------------------------------------------------------------------

of the Commitments, two thirds of the Commitments (provided that the Commitment
of any Defaulting Investor shall be disregarded in the determination of whether
any threshold percentage of Commitments has been met under this Section 7.03)
have consented to such waiver, amendment or other modification for purposes of
this Section 7.03); provided, however, that if a Rapid Amortization Event has
occurred and (other than in the case of Section 9.1(e)) has been declared by the
Control Party pursuant to Section 9.1(a), (b), (c) or (d) of the Base Indenture,
consent to such waiver, amendment or other modification from all Investors
(provided that it shall not be the obligation of the Control Party to obtain
such consent from the Investors) as well as the Control Party is required for
purposes of this Section 7.03:

(a) (i) the representations and warranties of the Master Issuer set out in this
Agreement and (ii) the representations and warranties of the Manager set out in
this Agreement, in each such case, shall be true and correct (i) if qualified as
to materiality or Material Adverse Effect, in all respects and (ii) if not
qualified as to materiality or Material Adverse Effect, in all material
respects, as of the date of such funding or issuance, with the same effect as
though made on that date (unless stated to relate solely to an earlier date, in
which case such representations and warranties shall have been true and correct
as of such earlier date);

(b) no Default, Event of Default, Potential Rapid Amortization Event or Rapid
Amortization Event shall be in existence at the time of, or after giving effect
to, such funding or issuance;

(c) the DSCR as calculated as of the immediately preceding Quarterly Calculation
Date shall not be less than 1.50x;

(d) in the case of any Borrowing, except to the extent an advance request is
expressly deemed to have been delivered hereunder, the Master Issuer shall have
delivered or have been deemed to have delivered to the Administrative Agent an
executed advance request in the form of Exhibit A hereto with respect to such
Borrowing (each such request, an “Advance Request” or a “Series 2015-1 Class A-1
Advance Request”);

(e) the Senior Notes Interest Reserve Amount (including any Senior Notes
Interest Reserve Account Deficiency Amount) will be funded and/or an Interest
Reserve Letter of Credit will be maintained for such amount as of the date of
such draw in the amounts required pursuant to the Indenture after giving effect
to such draw;

(f) all Undrawn Commitment Fees, Administrative Agent Fees and L/C Quarterly
Fees due and payable on or prior to the date of such funding or issuance shall
have been paid in full; and

(g) all conditions to such extension of credit or provision specified in
Section 2.02, 2.03, 2.06 or 2.07 of this Agreement, as applicable, shall have
been satisfied.

The giving of any notice pursuant to Section 2.03, 2.06 or 2.07, as applicable,
shall constitute a representation and warranty by the Master Issuer and the
Manager that all conditions precedent to such funding or provision have been
satisfied or will be satisfied concurrently therewith.

 

49



--------------------------------------------------------------------------------

ARTICLE VIII

COVENANTS

Section 8.01 Covenants. Each of the Master Issuer and the Manager, severally,
covenants and agrees that, until all Aggregate Unpaids have been paid in full
and all Commitments, the Swingline Commitment and the L/C Commitment have been
terminated, it will:

(a) unless waived in writing by the Control Party in accordance with Section 9.7
of the Base Indenture, duly and timely perform all of its covenants (both
affirmative and negative) and obligations under each Related Document to which
it is a party;

(b) not amend, modify, waive or give any approval, consent or permission under
any provision of the Base Indenture or any other Related Document to which it is
a party unless any such amendment, modification, waiver or other action is in
writing and made in accordance with the terms of the Base Indenture or such
other Related Document, as applicable;

(c) reasonably concurrent with the time any report, notice or other document is
provided to the Rating Agencies and/or the Trustee, or caused to be provided, by
the Master Issuer or the Manager under the Base Indenture (including, without
limitation, under Sections 8.8, 8.9 and/or 8.11 thereof) or under the Series
2015-1 Supplement, provide the Administrative Agent (who shall promptly provide
a copy thereof to the Lender Parties) with a copy of such report, notice or
other document; provided, however, that neither the Manager nor the Master
Issuer shall have any obligation under this Section 8.01(c) to deliver to the
Administrative Agent copies of any Quarterly Noteholders’ Reports that relate
solely to a Series of Notes other than the Series 2015-1 Notes;

(d) once per calendar year, following reasonable prior notice from the
Administrative Agent (the “Annual Inspection Notice”), and during regular
business hours, permit any one or more of such Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense,
access (as a group, and not individually unless only one such Person desires
such access) to the offices of the Manager, the Master Issuer and the
Guarantors, (i) to examine and make copies of and abstracts from all
documentation relating to the Collateral on the same terms as are provided to
the Trustee under Section 8.6 of the Base Indenture, and (ii) to visit the
offices and properties of the Manager, the Master Issuer and the Guarantors for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to the Collateral, or the administration and
performance of the Base Indenture, the Series 2015-1 Supplement and the other
Related Documents with any of the officers or employees of, the Manager, the
Master Issuer and/or the Guarantors, as applicable, having knowledge of such
matters; provided, however, that upon the occurrence and continuation of a
Potential Rapid Amortization Event, Rapid Amortization Event, Cash Trapping
Period, Default or Event of Default, the Administrative Agent, any Funding
Agent, the Swingline Lender or the L/C Provider, or any of their respective
agents, representatives or permitted assigns, at the Master Issuer’s expense may
do any of the foregoing at any time during normal business hours and without
advance notice; provided, further, that, in addition

 

50



--------------------------------------------------------------------------------

to any visits made pursuant to provision of an Annual Inspection Notice or
during the continuation of a Potential Rapid Amortization Event, Rapid
Amortization Event, Default or Event of Default, the Administrative Agent, any
Funding Agent, the Swingline Lender or the L/C Provider, or any of their
respective agents, representatives or permitted assigns, at their own expense,
may do any of the foregoing at any time during normal business hours following
reasonable prior notice with respect to the business of the Master Issuer and/or
the Guarantors; and provided, further, that the Funding Agents, the Swingline
Lender and the L/C Provider will be permitted to provide input to the
Administrative Agent with respect to the timing of delivery, and content, of the
Annual Inspection Notice;

(e) not take, or cause to be taken, any action, including, without limitation,
acquiring any Margin Stock, that could cause the transactions contemplated by
the Related Documents to fail to comply with the regulations of the Board of
Governors of the Federal Reserve System, including Regulations T, U and X
thereof;

(f) not permit any amounts owed with respect to the Series 2015-1 Class A-1
Notes to be secured, directly or indirectly, by any Margin Stock in a manner
that would violate the regulations of the Board of Governors of the Federal
Reserve System, including Regulations T, U and X thereof;

(g) promptly provide such additional financial and other information with
respect to the Related Documents (other than Series Supplements and Related
Documents relating solely to a Series of Notes other than the Series 2015-1
Notes), the Master Issuer, the Manager or the Guarantors as the Administrative
Agent may from time to time reasonably request; and

(h) deliver to the Administrative Agent (who shall promptly provide a copy
thereof to the Lender Parties), the financial statements prepared pursuant to
Section 4.1 of the Base Indenture reasonably contemporaneously with the delivery
of such statements under the Base Indenture.

ARTICLE IX

MISCELLANEOUS PROVISIONS

Section 9.01 Amendments. No amendment to or waiver or other modification of any
provision of this Agreement, nor consent to any departure therefrom by the
Manager or the Master Issuer, shall in any event be effective unless the same
shall be in writing and signed by the Manager, the Master Issuer and the
Administrative Agent with the written consent of Investor Groups holding more
than (i) if no single Investor Group holds more than 50% of the Commitments, 50%
of the Commitments or (ii) if a single Investor Group holds more than 50% of the
Commitments, two thirds of the Commitments; provided that the Commitment of any
Defaulting Investor shall be disregarded in the determination of whether such
threshold percentage of Commitments has been met; provided, however, that, in
addition, (i) the prior written consent of each affected Investor shall be
required in connection with any amendment, modification or waiver that
(x) increases the amount of the Commitment of such Investor, extends the
Commitment Termination Date or the Series 2015-1 Class A-1 Notes Renewal Date,
modifies the conditions to funding such Commitment or otherwise subjects such
Investor to any

 

51



--------------------------------------------------------------------------------

increased or additional duties or obligations hereunder or in connection
herewith (it being understood and agreed that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the aggregate Commitments shall not constitute an increase of the
Commitments of any Lender Party), (y) reduces the amount or delays the timing of
payment of any principal, interest, fees or other amounts payable to such
Investor hereunder or (z) would have an effect comparable to any of those set
forth in Section 13.2(a) of the Base Indenture that require the consent of each
Noteholder or each affected Noteholder; (ii) any amendment, modification or
waiver that affects the rights or duties of any of the Swingline Lender, the L/C
Provider, the Administrative Agent or the Funding Agents shall require the prior
written consent of such affected Person; and (iii) the prior written consent of
each Investor, the Swingline Lender, the L/C Provider, the Administrative Agent
and each Funding Agent shall be required in connection with any amendment,
modification or waiver of this Section 9.01. For purposes of any provision of
any other Indenture Document relating to any vote, consent, direction or the
like to be given by the Series 2015-1 Class A-1 Noteholders, such vote, consent,
direction or the like shall be given by the Holders of the Series 2015-1
Class A-1 Advance Notes only and not by the Holders of any Series 2015-1
Class A-1 Swingline Notes or Series 2015-1 Class A-1 L/C Notes except to the
extent that such vote, consent, direction or the like is to be given by each
affected Noteholder and the Holders of any Series 2015-1 Class A-1 Swingline
Notes or Series 2015-1 Class A-1 L/C Notes would be affected thereby. The Master
Issuer and the Lender Parties shall negotiate any amendments, waivers, consents,
supplements or other modifications to this Agreement or the other Related
Documents that require the consent of the Lender Parties in good faith. Pursuant
to Section 9.05(a), the Lender Parties shall be entitled to reimbursement by the
Master Issuer for the reasonable expenses incurred by the Lender Parties in
reviewing and approving any such amendment, waiver, consent supplement or other
modification to this Agreement or any Related Document.

Section 9.02 No Waiver; Remedies. Any waiver, consent or approval given by any
party hereto shall be effective only in the specific instance and for the
specific purpose for which given, and no waiver by a party of any breach or
default under this Agreement shall be deemed a waiver of any other breach or
default. No failure on the part of any party hereto to exercise, and no delay in
exercising, any right hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right hereunder, or any abandonment or
discontinuation of steps to enforce the right, power or privilege, preclude any
other or further exercise thereof or the exercise of any other right. No notice
to or demand on any party hereto in any case shall entitle such party to any
other or further notice or demand in the same, similar or other circumstances.
The remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

Section 9.03 Binding on Successors and Assigns.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
Master Issuer, the Manager, the Lender Parties, the Funding Agents, the
Administrative Agent and their respective successors and assigns; provided,
however, that neither the Master Issuer nor the Manager may assign its rights or
obligations hereunder or in connection herewith or any interest herein
(voluntarily, by operation of law or otherwise) without the prior written
consent of each Lender Party (other than any Defaulting Investor); provided
further that nothing herein shall prevent the Master Issuer from assigning its
rights (but none

 

52



--------------------------------------------------------------------------------

of its duties or liabilities) to the Trustee under the Base Indenture and the
Series 2015-1 Supplement; and provided, further that none of the Lender Parties
may transfer, pledge, assign, sell participations in or otherwise encumber its
rights or obligations hereunder or in connection herewith or any interest herein
except as permitted under Section 6.03, Section 9.17 and this Section 9.03.
Nothing expressed herein is intended or shall be construed to give any Person
other than the Persons referred to in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement except as
provided in Section 9.16.

(b) Notwithstanding any other provision set forth in this Agreement, each
Investor may at any time grant to one or more Program Support Providers a
participating interest in or lien on such Investor’s interests in the Advances
made hereunder and such Program Support Provider, with respect to its
participating interest, shall be entitled to the benefits granted to such
Investor under this Agreement.

(c) In addition to its rights under Section 9.17, each Conduit Investor may at
any time assign its rights in the Series 2015-1 Class A-1 Advance Notes (and its
rights hereunder and under the Related Documents) to its related Committed Note
Purchaser or, subject to Section 6.03 and Section 9.17(f), its related Program
Support Provider or any Affiliate of any of the foregoing, in each case in
accordance with the applicable provisions of the Indenture. Furthermore, each
Conduit Investor may at any time grant a security interest in and lien on, all
or any portion of its interests under this Agreement, its Series 2015-1
Class A-1 Advance Note and all Related Documents to (i) its related Committed
Note Purchaser, (ii) its Funding Agent, (iii) any Program Support Provider who,
at any time now or in the future, provides program liquidity or credit
enhancement, including, without limitation, an insurance policy for such Conduit
Investor relating to the Commercial Paper or the Series 2015-1 Class A-1 Advance
Notes, (iv) any other Person who, at any time now or in the future, provides
liquidity or credit enhancement for the Conduit Investors, including, without
limitation, an insurance policy relating to the Commercial Paper or the Series
2015-1 Class A-1 Advance Notes or (v) any collateral trustee or collateral agent
for any of the foregoing; provided, however, that any such security interest or
lien shall be released upon assignment of its Series 2015-1 Class A-1 Advance
Note to its related Committed Note Purchaser. Each Committed Note Purchaser may
assign its Commitment or all or any portion of its interest under its Series
2015-1 Class A-1 Advance Note, this Agreement and the Related Documents to any
Person to the extent permitted by Section 9.17. Notwithstanding any other
provisions set forth in this Agreement, each Committed Note Purchaser may at any
time create a security interest in all or any portion of its rights under this
Agreement, its Series 2015-1 Class A-1 Advance Note and the Related Documents in
favor of any Federal Reserve Bank in accordance with Regulation A of the F.R.S.
Board or any similar foreign entity.

Section 9.04 Survival of Agreement. All covenants, agreements, representations
and warranties made herein and in the Series 2015-1 Class A-1 Notes delivered
pursuant hereto shall survive the making and the repayment of the Advances, the
Swingline Loans and the Letters of Credit and the execution and delivery of this
Agreement and the Series 2015-1 Class A-1 Notes and shall continue in full force
and effect until all interest on and principal of the Series 2015-1 Class A-1
Notes, and all other amounts owed to the Lender Parties, the Funding Agents and
the Administrative Agent hereunder and under the Series 2015-1

 

53



--------------------------------------------------------------------------------

Supplement have been paid in full, all Letters of Credit have expired or been
fully cash collateralized in accordance with the terms of this Agreement and the
Commitments, the Swingline Commitment and the L/C Commitment have been
terminated. In addition, the obligations of the Master Issuer and the Lender
Parties under Sections 3.05, 3.06, 3.07, 3.08, 9.05, 9.10 and 9.11 shall survive
the termination of this Agreement.

Section 9.05 Payment of Costs and Expenses; Indemnification.

(a) Payment of Costs and Expenses. The Master Issuer agrees to pay (by
depositing such amounts into the Collection Account to be distributed subject to
and in accordance with the Priority of Payments), on the Closing Date (if
invoiced at least one (1) Business Day prior to such date) or on or before seven
(7) Business Days after written demand (in all other cases), all reasonable
expenses of the Administrative Agent, each initial Funding Agent and each
initial Lender Party (including the reasonable fees and out-of-pocket expenses
of counsel to each of the foregoing, if any, as well as the fees and expenses of
the Rating Agencies) in connection with (i) the negotiation, preparation,
execution and delivery of this Agreement and of each other Related Document,
including schedules and exhibits, whether or not the transactions contemplated
hereby or thereby are consummated (“Pre-Closing Costs”), and (ii) any
amendments, waivers, consents, supplements or other modifications to this
Agreement or any other Related Document as may from time to time hereafter be
proposed (“Amendment Costs”). The Master Issuer further agrees to pay, subject
to and in accordance with the Priority of Payments, and to hold the
Administrative Agent, each Funding Agent and each Lender Party harmless from all
liability for (x) any breach by the Master Issuer of its obligations under this
Agreement, (y) all reasonable costs incurred by the Administrative Agent, such
Funding Agent or such Lender Party in enforcing this Agreement and (z) any
Non-Excluded Taxes that may be payable in connection with (1) the execution or
delivery of this Agreement, (2) any Borrowing or Swingline Loan hereunder,
(3) the issuance of the Series 2015-1 Class A-1 Notes, (4) any Letter of Credit
hereunder or (5) any other Related Documents (“Other Post-Closing Expenses”).
The Master Issuer also agrees to reimburse, subject to and in accordance with
the Priority of Payments, the Administrative Agent, such Funding Agent and such
Lender Party upon demand for all reasonable out-of-pocket expenses incurred by
the Administrative Agent, such Funding Agent and such Lender Party in connection
with (1) the negotiation of any restructuring or “work-out”, whether or not
consummated, of the Related Documents and (2) the enforcement of, or any waiver
or amendment requested under or with respect to, this Agreement or any other
Related Documents (“Out-of-Pocket Expenses”). Notwithstanding the foregoing,
other than in connection with a sale or assignment pursuant to Section 9.18(a),
the Master Issuer shall have no obligation to reimburse any Lender Party for any
of the fees and/or expenses incurred by such Lender Party with respect to its
sale or assignment of all or any part of its respective rights and obligations
under this Agreement and the Series 2015-1 Class A-1 Notes pursuant to
Section 9.03 or Section 9.17.

(b) Indemnification of the Lender Parties. In consideration of the execution and
delivery of this Agreement by the Lender Parties, the Master Issuer hereby
agrees to indemnify and hold each Lender Party and each of their officers,
directors, employees and agents (collectively, the “Indemnified Parties”)
harmless (by depositing such amounts into the Collection Account to be
distributed subject to and in accordance with the

 

54



--------------------------------------------------------------------------------

Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable documented costs and
expenses incurred in connection therewith (irrespective of whether any such
Indemnified Party is a party to the action for which indemnification hereunder
is sought and including, without limitation, any liability in connection with
the offering and sale of the Series 2015-1 Class A-1 Notes), including
reasonable documented attorneys’ fees and disbursements (collectively, the
“Indemnified Liabilities”), incurred by the Indemnified Parties or any of them
(whether in prosecuting or defending against such actions, suits or claims) to
the extent resulting from, or arising out of, or relating to:

(i) any transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of any Advance, Swingline Loan or Letter of
Credit; or

(ii) the entering into and performance of this Agreement and any other Related
Document by any of the Indemnified Parties, including, for the avoidance of
doubt, the consent by the Lender Parties set forth in Section 9.19;

except for any such Indemnified Liabilities arising for the account of a
particular Indemnified Party by reason of the relevant Indemnified Party’s bad
faith, gross negligence or willful misconduct or breach of representations set
forth herein. If and to the extent that the foregoing undertaking may be
unenforceable for any reason, the Master Issuer hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities that is permissible under applicable law. The indemnity set forth in
this Section 9.05(b) shall in no event include indemnification for special,
punitive, consequential or indirect damages of any kind or for any Taxes which
shall be covered by (or expressly excluded from) the indemnification provided in
Section 3.08 or for any transfer Taxes with respect to its sale or assignment of
all or any part of its respective rights and obligations under this Agreement
and the Series 2015-1 Class A-1 Notes pursuant to Section 9.17. The Master
Issuer shall give notice to the Rating Agencies of any claim for Indemnified
Liabilities made under this Section 9.05(b).

(c) Indemnification of the Administrative Agent and each Funding Agent by the
Master Issuer. In consideration of the execution and delivery of this Agreement
by the Administrative Agent and each Funding Agent, the Master Issuer hereby
agrees to indemnify and hold the Administrative Agent and each Funding Agent and
each of their officers, directors, employees and agents (collectively, the
“Agent Indemnified Parties”) harmless (by depositing such amounts into the
Collection Account to be distributed subject to and in accordance with the
Priority of Payments) from and against any and all actions, causes of action,
suits, losses, liabilities and damages, and reasonable documented costs and
expenses incurred in connection therewith (irrespective of whether any such
Agent Indemnified Party is a party to the action for which indemnification
hereunder is sought and including, without limitation, any liability in
connection with the offering and sale of the Series 2015-1 Class A-1 Notes),
including reasonable documented attorneys’ fees and disbursements (collectively,
the “Agent Indemnified Liabilities”), incurred by the Agent Indemnified Parties
or any of them (whether in prosecuting or defending against such actions, suits
or claims) to the extent resulting from, or arising out of, or relating to the
entering into and performance of this Agreement and any other Related Document
by any of the Agent Indemnified Parties, except

 

55



--------------------------------------------------------------------------------

for any such Agent Indemnified Liabilities arising for the account of a
particular Agent Indemnified Party by reason of the relevant Agent Indemnified
Party’s gross negligence, bad faith or willful misconduct. If and to the extent
that the foregoing undertaking may be unenforceable for any reason, the Master
Issuer hereby agrees to make the maximum contribution to the payment and
satisfaction of each of the Agent Indemnified Liabilities that is permissible
under applicable law. The indemnity set forth in this Section 9.05(c) shall in
no event include indemnification for special, punitive, consequential or
indirect damages of any kind or for any Taxes which shall be covered by (or
expressly excluded from) the indemnification provided in Section 3.08. The
Master Issuer shall give notice to the Rating Agencies of any claim for Agent
Indemnified Liabilities made under this Section 9.05(c).

(d) Indemnification of the Administrative Agent and each Funding Agent by the
Committed Note Purchasers. In consideration of the execution and delivery of
this Agreement by the Administrative Agent and the related Funding Agent, each
Committed Note Purchaser, ratably according to its respective Commitment, hereby
agrees to indemnify and hold the Administrative Agent and each of its officers,
directors, employees and agents (collectively, the “Administrative Agent
Indemnified Parties”) and such Funding Agent and each of its officers,
directors, employees and agents (collectively, the “Funding Agent Indemnified
Parties,” and together with the Administrative Agent Indemnified Parties, the
“Applicable Agent Indemnified Parties”) harmless from and against any and all
actions, causes of action, suits, losses, liabilities and damages, and
reasonable costs and expenses incurred in connection therewith (solely to the
extent not reimbursed by or on behalf of the Master Issuer) (irrespective of
whether any such Applicable Agent Indemnified Party is a party to the action for
which indemnification hereunder is sought and including, without limitation, any
liability in connection with the offering and sale of the Series 2015-1
Class A-1 Notes), including reasonable attorneys’ fees and disbursements
(collectively, the “Applicable Agent Indemnified Liabilities”), incurred by the
Applicable Agent Indemnified Parties or any of them (whether in prosecuting or
defending against such actions, suits or claims) to the extent resulting from,
or arising out of, or relating to the entering into and performance of this
Agreement and any other Related Document by any of the Applicable Agent
Indemnified Parties, except for any such Applicable Agent Indemnified
Liabilities arising for the account of a particular Applicable Agent Indemnified
Party by reason of the relevant Applicable Agent Indemnified Party’s bad faith,
gross negligence or willful misconduct. If and to the extent that the foregoing
undertaking may be unenforceable for any reason, each Committed Note Purchaser,
ratably according to its respective Commitment, hereby agrees to make the
maximum contribution to the payment and satisfaction of each of the Applicable
Agent Indemnified Liabilities that is permissible under applicable law. The
indemnity set forth in this Section 9.05(d) shall in no event include
indemnification for consequential or indirect damages of any kind or for any
Taxes which shall be covered by (or expressly excluded from) the indemnification
provided in Section 3.08.

Section 9.06 Characterization as Related Document; Entire Agreement. This
Agreement shall be deemed to be a Related Document for all purposes of the Base
Indenture and the other Related Documents. This Agreement, together with the
Base Indenture, the Series 2015-1 Supplement, the documents delivered pursuant
to Article VII and the other Related Documents, including the exhibits and
schedules thereto, contains a final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all previous oral statements and other
writings with respect thereto.

 

56



--------------------------------------------------------------------------------

Section 9.07 Notices. All notices, amendments, waivers, consents and other
communications provided to any party hereto under this Agreement shall be in
writing and addressed, delivered or transmitted to such party at its address,
e-mail address (if provided), or facsimile number set forth on Schedule II, or
in each case at such other address, e-mail address or facsimile number as may be
designated by such party in a notice to the other parties. Any notice, if mailed
and properly addressed with postage prepaid or if properly addressed and sent by
pre-paid courier service, shall be deemed given when received; any notice, if
transmitted by e-mail, shall be deemed given when received; any notice, if
transmitted by facsimile, shall be deemed given when transmitted (so long as
transmitted on a Business Day, otherwise the next succeeding Business Day) upon
receipt of electronic confirmation of transmission.

Section 9.08 Severability of Provisions. Any covenant, provision, agreement or
term of this Agreement that is prohibited or is held to be void or unenforceable
in any jurisdiction shall, as to that jurisdiction, be ineffective to the extent
of the prohibition or unenforceability without invalidating the remaining
provisions of this Agreement.

Section 9.09 Tax Characterization. Each party to this Agreement (a) acknowledges
that it is the intent of the parties to this Agreement that, for accounting
purposes and for all federal, state and local income and franchise tax purposes,
the Series 2015-1 Class A-1 Notes will be treated as evidence of indebtedness,
(b) agrees to treat the Series 2015-1 Class A-1 Notes for all such purposes as
indebtedness and (c) agrees that the provisions of the Related Documents shall
be construed to further these intentions.

Section 9.10 No Proceedings; Limited Recourse.

(a) The Securitization Entities. Each of the parties hereto (other than the
Master Issuer) hereby covenants and agrees that, prior to the date that is one
year and one day after the payment in full of the last maturing Note issued by
the Master Issuer pursuant to the Base Indenture, it will not institute against,
or join with any other Person in instituting against, any Securitization Entity,
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings, under any federal or state bankruptcy or
similar law, all as more particularly set forth in Section 14.13 of the Base
Indenture and subject to any retained rights set forth therein; provided,
however, that nothing in this Section 9.10(a) shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Securitization
Entities pursuant to this Agreement, the Series 2015-1 Supplement, the Base
Indenture or any other Related Document. In the event that a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(a), each affected Securitization Entity shall file or cause to be
filed an answer with the bankruptcy court or otherwise properly contest or cause
to be contested the filing of such a petition by any such Person against such
Securitization Entity or the commencement of such action and raise or cause to
be raised the defense that such Person has agreed in writing not to take such
action and should be estopped and precluded therefrom and such other defenses,
if any, as its counsel advises that it may assert. The provisions of this
Section 9.10(a) shall survive the termination of this Agreement. Nothing
contained herein shall preclude participation by a Lender Party in the assertion
or

 

57



--------------------------------------------------------------------------------

defense of its claims in any such proceeding involving any Securitization
Entity. The obligations of the Master Issuer under this Agreement are solely the
limited liability company obligations of the Master Issuer.

(b) The Conduit Investors. Each of the parties hereto (other than the Conduit
Investors) hereby covenants and agrees that it will not, prior to the date that
is one year and one day after the payment in full of the latest maturing
Commercial Paper or other debt securities or instruments issued by a Conduit
Investor, institute against, or join with any other Person in instituting
against, such Conduit Investor, any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings under any federal or
state bankruptcy or similar law; provided, however, that nothing in this
Section 9.10(b) shall constitute a waiver of any right to indemnification,
reimbursement or other payment from such Conduit Investor pursuant to this
Agreement, the Series 2015-1 Supplement, the Base Indenture or any other Related
Document. In the event that the Master Issuer, the Manager or a Lender Party
(solely in its capacity as such) takes action in violation of this
Section 9.10(b), such related Conduit Investor may file an answer with the
bankruptcy court or otherwise properly contest or cause to be contested the
filing of such a petition by any such Person against such Conduit Investor or
the commencement of such action and raise or cause to be raised the defense that
such Person has agreed in writing not to take such action and should be estopped
and precluded therefrom and such other defenses, if any, as its counsel advises
that it may assert. The provisions of this Section 9.10(b) shall survive the
termination of this Agreement. Nothing contained herein shall preclude
participation by the Master Issuer, the Manager or a Lender Party in assertion
or defense of its claims in any such proceeding involving a Conduit Investor.
The obligations of the Conduit Investors under this Agreement are solely the
corporate obligations of the Conduit Investors. No recourse shall be had for the
payment of any amount owing in respect of this Agreement, including any
obligation or claim arising out of or based upon this Agreement, against any
stockholder, employee, officer, agent, director, member, affiliate or
incorporator (or Person similar to an incorporator under state business
organization laws) of any Conduit Investor; provided, however, nothing in this
Section 9.10(b) shall relieve any of the foregoing Persons from any liability
that any such Person may otherwise have for its gross negligence or willful
misconduct.

Section 9.11 Confidentiality. Each Lender Party agrees that it shall not
disclose any Confidential Information to any Person without the prior written
consent of the Manager and the Master Issuer, other than (a) to their
Affiliates, officers, directors, employees, agents and advisors, including,
without limitation, legal counsel and accountants (it being understood that the
Person to whom such disclosure is made will be informed of the confidential
nature of such Confidential Information and instructed to keep it confidential),
(b) to actual or prospective assignees and participants, and then only on a
confidential basis (after obtaining such actual or prospective assignee’s or
participant’s agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (c) as requested by a
Governmental Authority or self-regulatory organization or required by any law,
rule or regulation or judicial process of which the Master Issuer or the
Manager, as the case may be, has knowledge; provided that each Lender Party may
disclose Confidential Information as requested by a Governmental Authority or
self-regulatory organization or required by any law, rule or regulation or
judicial process of which the Master Issuer or the Manager, as the case may be,
does not have knowledge if such Lender Party is prohibited by law, rule or
regulation from

 

58



--------------------------------------------------------------------------------

disclosing such requirement to the Master Issuer or the Manager, as the case may
be, (d) to Program Support Providers (after obtaining such Program Support
Providers’ agreement to keep such Confidential Information confidential in a
manner substantially similar to this Section 9.11), (e) to any Rating Agency
providing a rating for any Series or Class of Notes or any Conduit Investor’s
debt or (f) in the course of litigation with the Master Issuer, the Manager or
such Lender Party.

“Confidential Information” means information that the Master Issuer or the
Manager furnishes to a Lender Party, but does not include (i) any such
information that is or becomes generally available to the public other than as a
result of a disclosure by a Lender Party or other Person to which a Lender Party
delivered such information, (ii) any such information that was in the possession
of a Lender Party prior to its being furnished to such Lender Party by the
Master Issuer or the Manager, or (iii) any such information that is or becomes
available to a Lender Party from a source other than the Master Issuer or the
Manager; provided that with respect to clauses (ii) and (iii) herein, such
source is not (x) known to a Lender Party to be bound by a confidentiality
agreement with the Master Issuer or the Manager, as the case may be, with
respect to the information or (y) known to a Lender Party to be otherwise
prohibited from transmitting the information by a contractual, legal or
fiduciary obligation.

Section 9.12 GOVERNING LAW; CONFLICTS WITH INDENTURE . THIS AGREEMENT AND ALL
MATTERS ARISING UNDER OR IN ANY MANNER RELATING TO THIS AGREEMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK. IN THE EVENT OF ANY CONFLICTS BETWEEN THIS AGREEMENT AND THE INDENTURE,
THE INDENTURE SHALL GOVERN.

Section 9.13 JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY OF THE
PARTIES HEREUNDER WITH RESPECT TO THIS AGREEMENT MAY BE BROUGHT IN ANY STATE OR
(TO THE EXTENT PERMITTED BY LAW) FEDERAL COURT OF COMPETENT JURISDICTION SITTING
IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH PARTY HEREUNDER ACCEPTS FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE NONEXCLUSIVE
JURISDICTION OF THE AFORESAID COURTS, AND IRREVOCABLY AGREES TO BE BOUND BY ANY
JUDGMENT RENDERED THEREBY IN CONNECTION WITH THIS AGREEMENT.

Section 9.14 WAIVER OF JURY TRIAL. ALL PARTIES HEREUNDER HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY
IN RESPECT OF ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN
CONNECTION WITH, THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE PARTIES IN CONNECTION
HEREWITH OR THEREWITH. ALL PARTIES ACKNOWLEDGE AND AGREE THAT THEY HAVE RECEIVED
FULL AND SIGNIFICANT CONSIDERATION FOR THIS PROVISION AND THAT THIS PROVISION IS
A MATERIAL INDUCEMENT FOR ALL PARTIES TO ENTER INTO THIS AGREEMENT.

 

59



--------------------------------------------------------------------------------

Section 9.15 Counterparts. This Agreement may be executed in any number of
counterparts (which may include facsimile or other electronic transmission of
counterparts) and by the different parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original, and all of which
together shall constitute one and the same instrument.

Section 9.16 Third Party Beneficiary. The Trustee, on behalf of the Secured
Parties, and the Control Party are express third party beneficiaries of this
Agreement.

Section 9.17 Assignment.

(a) Subject to Sections 6.03 and 9.17(f), any Committed Note Purchaser may at
any time sell all or any part of its rights and obligations under this
Agreement, the Series 2015-1 Class A-1 Advance Notes and, in connection
therewith, any other Related Documents to which it is a party, with the prior
written consent (not to be unreasonably withheld or delayed) of the Master
Issuer, the Swingline Lender and the L/C Provider, to one or more financial
institutions (an “Acquiring Committed Note Purchaser”) pursuant to an assignment
and assumption agreement, substantially in the form of Exhibit B (the
“Assignment and Assumption Agreement”), executed by such Acquiring Committed
Note Purchaser, such assigning Committed Note Purchaser, the Funding Agent with
respect to such Committed Note Purchaser, the Master Issuer, the Swingline
Lender and the L/C Provider and delivered to the Administrative Agent; provided
that no consent of the Master Issuer shall be required for (i) an assignment to
another Committed Note Purchaser or any Affiliate of a Committed Note Purchaser
or if a Rapid Amortization Event or an Event of Default has occurred and is
continuing or (ii) a sale or assignment between Affiliates of a Committed Note
Purchaser; provided further that no assignment pursuant to this Section 9.17
shall be made to a Competitor.

(b) Without limiting the foregoing, subject to Sections 6.03 and 9.17(f), each
Conduit Investor may assign all or a portion of the Investor Group Principal
Amount with respect to such Conduit Investor and its rights and obligations
under this Agreement, the Series 2015-1 Class A-1 Advance Notes and, in
connection therewith, any other Related Documents to which it is a party to a
Conduit Assignee with respect to such Conduit Investor, without the prior
written consent of the Master Issuer. Upon such assignment by a Conduit Investor
to a Conduit Assignee, (i) such Conduit Assignee shall be the owner of the
Investor Group Principal Amount or such portion thereof with respect to such
Conduit Investor, (ii) the related administrative or managing agent for such
Conduit Assignee will act as the Funding Agent for such Conduit Assignee
hereunder, with all corresponding rights and powers, express or implied, granted
to the Funding Agent hereunder or under the other Related Documents, (iii) such
Conduit Assignee and its liquidity support provider(s) and credit support
provider(s) and other related parties, in each case relating to the Commercial
Paper and/or the Series 2015-1 Class A-1 Advance Notes, shall have the benefit
of all the rights and protections provided to such Conduit Investor herein and
in the other Related Documents (including, without limitation, any limitation on
recourse against such Conduit

 

60



--------------------------------------------------------------------------------

Assignee as provided in this paragraph), (iv) such Conduit Assignee shall assume
all of such Conduit Investor’s obligations, if any, hereunder or under the Base
Indenture or under any other Related Document with respect to such portion of
the Investor Group Principal Amount and such Conduit Investor shall be released
from such obligations, (v) all distributions in respect of the Investor Group
Principal Amount or such portion thereof with respect to such Conduit Investor
shall be made to the applicable Funding Agent on behalf of such Conduit
Assignee, (vi) the definition of the term “CP Funding Rate” with respect to the
portion of the Investor Group Principal Amount with respect to such Conduit
Investor, as applicable, funded or maintained with commercial paper issued by
such Conduit Assignee from time to time shall be determined in the manner set
forth in the definition of “CP Funding Rate” applicable to such Conduit Assignee
on the basis of the interest rate or discount applicable to Commercial Paper
issued by or for the benefit of such Conduit Assignee (rather than any other
Conduit Investor), (vii) the defined terms and other terms and provisions of
this Agreement and the other Related Documents shall be interpreted in
accordance with the foregoing, and (viii) if requested by the Funding Agent with
respect to such Conduit Assignee, the parties will execute and deliver such
further agreements and documents and take such other actions as the Funding
Agent may reasonably request to evidence and give effect to the foregoing. No
assignment by any Conduit Investor to a Conduit Assignee of all or any portion
of the Investor Group Principal Amount with respect to such Conduit Investor
shall in any way diminish the obligation of the Committed Note Purchasers in the
same Investor Group as such Conduit Investor under Section 2.03 to fund any
Increase not funded by such Conduit Investor or such Conduit Assignee.

(c) Subject to Sections 6.03 and 9.17(f), any Conduit Investor and the related
Committed Note Purchaser(s) may at any time sell all or any part of their
respective rights and obligations under this Agreement, the Series 2015-1
Class A-1 Advance Notes and, in connection therewith, any other Related
Documents to which it is a party, with the prior written consent (not to be
unreasonably withheld or delayed) of the Master Issuer, the Swingline Lender and
the L/C Provider, to a multi-seller commercial paper conduit, whose commercial
paper is rated at least “A-1” from S&P and “P1” from Moody’s, and one or more
financial institutions providing support to such multi-seller commercial paper
conduit (an “Acquiring Investor Group”) pursuant to a transfer supplement,
substantially in the form of Exhibit C (the “Investor Group Supplement” or the
“Series 2015-1 Class A-1 Investor Group Supplement”), executed by such Acquiring
Investor Group, the Funding Agent with respect to such Acquiring Investor Group
(including the Conduit Investor and the Committed Note Purchasers with respect
to such Investor Group), such assigning Conduit Investor and the Committed Note
Purchasers with respect to such Conduit Investor, the Funding Agent with respect
to such assigning Conduit Investor and Committed Note Purchasers, the Master
Issuer, the Swingline Lender and the L/C Provider and delivered to the
Administrative Agent; provided that no consent of the Master Issuer shall be
required for an assignment to another Committed Note Purchaser or any Affiliate
of a Committed Note Purchaser and its related Conduit Investor or if a Rapid
Amortization Event or an Event of Default has occurred and is continuing. For
the avoidance of doubt, this Section 9.17(c) is intended to permit and provide
for (i) assignments from a Committed Note Purchaser to a Conduit Investor in a
different Investor Group and (ii) assignments from a Conduit Investor to a
Committed Note Purchaser in a different Investor Group, and, in each of (i) and
(ii), Exhibit C shall be revised to reflect such assignments.

 

61



--------------------------------------------------------------------------------

(d) Subject to Sections 6.03 and 9.17(f), the Swingline Lender may at any time
assign all its rights and obligations hereunder and under the Series 2015-1
Class A-1 Swingline Note, in whole but not in part, with the prior written
consent of the Master Issuer and the Administrative Agent, which consent shall
not be unreasonably withheld, to a financial institution pursuant to an
agreement with, and in form and substance reasonably satisfactory to, the
Administrative Agent and the Master Issuer, whereupon the assignor shall be
released from its obligations hereunder; provided that no consent of the Master
Issuer shall be required if a Rapid Amortization Event or an Event of Default
has occurred and is continuing; provided, further, that the prior written
consent of each Funding Agent (other than any Funding Agent with respect to
which all of the Committed Note Purchasers in such Funding Agent’s Investor
Group are Defaulting Investors), which consent shall not be unreasonably
withheld or delayed, shall be required if such financial institution is not a
Committed Note Purchaser.

(e) Subject to Sections 6.03 and 9.17(f), the L/C Provider may at any time
assign all or any portion of its rights and obligations hereunder and under the
Series 2015-1 Class A-1 L/C Note with the prior written consent of the Master
Issuer and the Administrative Agent, which consent shall not be unreasonably
withheld, to a financial institution pursuant to an agreement with, and in form
and substance reasonably satisfactory to, the Administrative Agent and the
Master Issuer, whereupon the assignor shall be released from its obligations
hereunder to the extent so assigned; provided that no consent of the Master
Issuer shall be required if a Rapid Amortization Event or an Event of Default
has occurred and is continuing.

(f) Any assignment of the Series 2015-1 Class A-1 Notes shall be made in
accordance with the applicable provisions of the Indenture.

Section 9.18 Defaulting Investors. (a) The Master Issuer may, at its sole
expense and effort, upon notice to such Defaulting Investor and the
Administrative Agent, (i) require any Defaulting Investor to sell all of its
rights, obligations and commitments under this Agreement, the Series 2015-1
Class A-1 Notes and, in connection therewith, any other Related Documents to
which it is a party, to an assignee; provided that (x) such assignment is made
in compliance with Section 9.17 and (y) such Defaulting Investor shall have
received from such assignee an amount equal to such Defaulting Investor’s
Committed Note Purchaser Percentage of the related Investor Group Principal
Amount of such Defaulting Investor and all accrued interest thereon, accrued
fees and all other amounts payable to such Defaulting Investor hereunder or
(ii) remove any Defaulting Investor as an Investor by paying to such Defaulting
Investor an amount equal to such Defaulting Investor’s Committed Note Purchaser
Percentage of the related Investor Group Principal Amount of such Defaulting
Investor and all accrued interest thereon, accrued fees and all other amounts
payable to such Defaulting Investor hereunder.

(b) In the event that a Defaulting Investor desires to sell all or any portion
of it rights, obligations and commitments under this Agreement, the Series
2015-1 Class A-1 Notes and, in connection therewith, any other Related Documents
to which it is a party, to an unaffiliated third party assignee for an amount
less than 100% (or, if only a portion of such rights, obligations and
commitments are proposed to be sold, such portion) of

 

62



--------------------------------------------------------------------------------

such Defaulting Investor’s Committed Note Purchaser Percentage of the related
Investor Group Principal Amount of such Defaulting Investor and all accrued
interest thereon, accrued fees and all other amounts payable to such Defaulting
Investor hereunder, such Defaulting Investor shall promptly notify the Master
Issuer of the proposed sale (the “Sale Notice”). Each Sale Notice shall certify
that such Defaulting Investor has received a firm offer from the prospective
unaffiliated third party and shall contain the material terms of the proposed
sale, including, without limitation, the purchase price of the proposed sale and
the portion of such Defaulting Investor’s rights, obligations and commitments
proposed to be sold. The Master Issuer and any of its Affiliates shall have an
option for a period of three (3) Business Days from the date the Sale Notice is
given to elect to purchase such rights, obligations and commitments at the same
price and subject to the same material terms as described in the Sale Notice.
The Master Issuer or any of its Affiliates may exercise such purchase option by
notifying such Defaulting Investor before expiration of such three (3) Business
Day period that it wishes to purchase all (but not a portion) of the rights,
obligations and commitments of such Defaulting Investor proposed to be sold to
such unaffiliated third party. If the Master Issuer or any of its Affiliates
gives notice to such Defaulting Investor that it desires to purchase such,
rights, obligations and commitments, the Master Issuer or such Affiliate shall
promptly pay the purchase price to such Defaulting Investor. If the Master
Issuer or any of its Affiliates does not respond to any Sale Notice within such
three (3) Business Day period, the Master Issuer and its Affiliates shall be
deemed not to have exercised such purchase option.

(c) Notwithstanding anything to the contrary contained in this Agreement, if any
Investor becomes a Defaulting Investor, then, until such time as such Investor
is no longer a Defaulting Investor, to the extent permitted by applicable law:

(i) Such Defaulting Investor’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 9.01.

(ii) Any payment of principal, interest, fees or other amounts payable to the
account of such Defaulting Investor (whether voluntary or mandatory, at maturity
or otherwise) shall be applied (and the Master Issuer shall instruct the Trustee
to apply such amounts) as follows: first, to the payment of any amounts owing by
such Defaulting Investor to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Investor to
the L/C Provider or the Swingline Lender hereunder; third, to provide cash
collateral to the L/C Provider in accordance with Section 4.03(b) in an amount
equal to the amount of Undrawn L/C Face Amounts at such time multiplied by the
Commitment Percentage of such Defaulting Investor’s Investor Group multiplied by
the Committed Note Purchaser Percentage of such Defaulting Investor; fourth, as
the Master Issuer may request (so long as no Default or Event of Default
exists), to the funding of any Advance in respect of which such Defaulting
Investor has failed to fund its portion thereof as required by this Agreement,
as determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Master Issuer, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Investor’s potential
future funding obligations with respect to Advances under this Agreement and
(y) to provide cash collateral to the L/C Provider in accordance with
Section 4.03(b) in an amount equal to the amount of any future

 

63



--------------------------------------------------------------------------------

Undrawn L/C Face Amounts multiplied by the Commitment Percentage of such
Defaulting Investor’s Investor Group multiplied by the Committed Note Purchaser
Percentage of such Defaulting Investor; sixth, to the payment of any amounts
owing to the Investors, the L/C Provider or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Investor, the
L/C Provider or the Swingline Lender against such Defaulting Investor as a
result of such Defaulting Investor’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Master Issuer as a result of any judgment of
a court of competent jurisdiction obtained by the Master Issuer against such
Defaulting Investor as a result of such Defaulting Investor’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Investor or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Advances or any
extensions of credit resulting from a drawing under any Letter of Credit that
has not been reimbursed as an Advance pursuant to Section 2.08(a) in respect of
which such Defaulting Investor has not fully funded its appropriate share, and
(y) such Advances were made or the related Letters of Credit were issued at a
time when the conditions set forth in Section 7.03 were satisfied or waived,
such payment shall be applied solely to pay the Advances of, and extensions of
credit resulting from a drawing under any Letter of Credit that has not been
reimbursed as an Advance pursuant to Section 2.08(a) owed to, all non-Defaulting
Investors on a pro rata basis prior to being applied to the payment of any
Advances of, participations required to be purchased pursuant to Section 2.09(a)
owed to, such Defaulting Investor until such time as all Advances and funded and
unfunded participations in L/C Obligations and Swingline Loans are held by the
Investors pro rata in accordance with the Commitments without giving effect to
Section 9.18(c)(iii). Any payments, prepayments or other amounts paid or payable
to a Defaulting Investor that are applied (or held) to pay amounts owed by a
Defaulting Investor or to post cash collateral pursuant to this
Section 9.18(c)(ii) shall be deemed paid to and redirected by such Defaulting
Investor, and each Investor irrevocably consents hereto.

(iii) All or any part of such Defaulting Investor’s participation in L/C
Obligations and Swingline Loans shall be reallocated among the non-Defaulting
Investors pro rata based on their Commitments (calculated without regard to such
Defaulting Investor’s Commitment) but only to the extent that (x) the conditions
set forth in Section 7.03 are satisfied at the time of such reallocation (and,
unless the Master Issuer shall have otherwise notified the Administrative Agent
at such time, the Master Issuer shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the product of any non-Defaulting Investor’s related
Investor Group Principal Amount multiplied by such non-Defaulting Investor’s
Committed Note Purchaser Percentage to exceed such non-Defaulting Investor’s
Commitment Amount. No reallocation hereunder shall constitute a waiver or
release of any claim of any party hereunder against a Defaulting Investor
arising from that Investor having become a Defaulting Investor, including any
claim of a non-Defaulting Investor as a result of such non-Defaulting Investor’s
increased exposure following such reallocation.

 

64



--------------------------------------------------------------------------------

(iv) If the reallocation described in clause (iii) above cannot, or can only
partially, be effected, the Master Issuer shall, without prejudice to any right
or remedy available to them hereunder or under law, prepay Swingline Loans in an
amount equal to the amount that cannot be so reallocated.

(d) If the Master Issuer, the Administrative Agent, the Swingline Lender and the
L/C Provider agree in writing that an Investor is no longer a Defaulting
Investor, the Administrative Agent will so notify the parties hereto, whereupon
as of the effective date specified in such notice and subject to any conditions
set forth therein (which may include arrangements with respect to any cash
collateral), that Investor will, to the extent applicable, purchase that portion
of outstanding Advances of the other Investors or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Investors in accordance with their respective
Commitments (without giving effect to Section 9.18(c)(iii)), whereupon such
Investor will cease to be a Defaulting Investor; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Master Issuer while that Investor was a Defaulting Investor;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Investor to Investor
will constitute a waiver or release of any claim of any party hereunder arising
from that Investor’s having been a Defaulting Investor.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized officers and delivered as of the day and year
first above written.

 

DB MASTER FINANCE LLC

as Master Issuer

By:

 

Name: Title:

 

DUNKIN’ BRANDS, INC.

as Manager

By:

 

Name: Title:

 

DB MASTER FINANCE PARENT LLC

as Guarantor

By:

 

Name: Title:

 

DB FRANCHISING HOLDING COMPANY LLC

as Guarantor

By:

 

Name: Title:

[Series 2015-1 Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

DB MEXICAN FRANCHISING LLC

as Guarantor

By:

 

Name: Title:

 

DD IP HOLDER LLC

as Guarantor

By:

 

Name: Title:

 

BR IP HOLDER LLC

as Guarantor

By:

 

Name: Title:

 

BR UK FRANCHISING LLC

as Guarantor

By:

 

Name: Title:

[Series 2015-1 Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

DUNKIN’ DONUTS FRANCHISING LLC

as Guarantor

By:

 

Name: Title:

 

BASKIN-ROBBINS FRANCHISING LLC

as Guarantor

By:

 

Name: Title:

 

DB REAL ESTATE ASSETS I LLC

as Guarantor

By:

 

Name: Title:

 

DB REAL ESTATE ASSETS II LLC

as Guarantor

By:

 

Name: Title:

[Series 2015-1 Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH,

as Administrative Agent

By:

 

Name: Title: By:

 

Name: Title:

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH,

as L/C Provider

By:

 

Name: Title: By:

 

Name: Title:

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH,

as Swingline Lender

By:

 

Name: Title:

[Series 2015-1 Class A-1 Note Purchase Agreement]



--------------------------------------------------------------------------------

By:

 

Name: Title:

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH,

as the Committed Note Purchaser

By:

 

Name: Title: By:

 

Name: Title:

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND,” NEW
YORK BRANCH,

as the related Funding Agent

By:

 

Name: Title: By:

 

Name: Title:

[Series 2015-1 Class A-1 Note Purchase Agreement]